                Case 20-11558-KBO              Doc 1231          Filed 11/16/20       Page 1 of 72




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
24 HOUR FITNESS                                              :         Case No. 20-11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :
                                    Debtors.1                :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

        FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
     OF 24 HOUR FITNESS WORLDWIDE, INC. AND ITS AFFILIATED DEBTORS


WEIL, GOTSHAL & MANGES LLP                                   PACHULSKI STANG ZIEHL & JONES LLP
Ray C. Schrock, P.C.                                         Laura Davis Jones
Ryan Preston Dahl                                            Timothy P. Cairns
Kevin Bostel                                                 Peter J. Keane
Kyle R. Satterfield                                          919 North Market Street
767 Fifth Avenue                                             17th Floor
New York, New York 10153                                     Wilmington, Delaware 19801
Telephone: (212) 310-8000                                    Telephone: (302) 652-4100
Facsimile: (212) 310-8007                                    Facsimile: (302) 652-4400

Counsel for Debtors
and Debtors in Possession


Dated: November 16, 2020
       Wilmington, Delaware




1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
     Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
     San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
     RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address
     is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.




WEIL:\97709211\1\78028.0003
                     Case 20-11558-KBO                          Doc 1231              Filed 11/16/20                 Page 2 of 72




                                                          TABLE OF CONTENTS
                                                                                                                                                         Page
ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
             AND GOVERNING LAW...............................................................................................................1
      A.     Defined Terms ....................................................................................................................................1
      B.     Rules of Interpretation .....................................................................................................................18
      C.     Computation of Time........................................................................................................................18
      D.     Governing Law .................................................................................................................................18
      E.     Reference to Monetary Figures........................................................................................................19
      F.     Reference to the Debtors ..................................................................................................................19
      G.     Controlling Document......................................................................................................................19
      H.     Certain Consent Rights ....................................................................................................................19
ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS..........................................................19
      A.      Administrative Claims ......................................................................................................................20
      B.      DIP Claims.......................................................................................................................................21
      C.      Professional Fee Claims ..................................................................................................................22
ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .............................23
      A.      Summary of Classification ...............................................................................................................23
      B.      Treatment of Claims and Interests ...................................................................................................24
      C.      Special Provision Governing Unimpaired Claims...........................................................................28
      D.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code ..................29
      E.      Subordinated Claims ........................................................................................................................29
      F.      Elimination of Vacant Classes .........................................................................................................29
      G.      Voting Classes; Presumed Acceptance by Non-Voting Classes.......................................................29
      H.      Controversy Concerning Impairment...............................................................................................29
ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ..................................................................30
      A.     Finality of Distributions ...................................................................................................................30
      B.     No Substantive Consolidation ..........................................................................................................30
      C.     Sources of Consideration for Plan Distributions.............................................................................30
      D.     New Debt ..........................................................................................................................................30
      E.     New Equity Interests and Warrants .................................................................................................30
      F.     New Organizational Documents ......................................................................................................31
      G.     New Board........................................................................................................................................32
      H.     Employee Matters.............................................................................................................................32
      I.     Corporate Existence .........................................................................................................................32
      J.     Vesting of Assets in the Reorganized Company ...............................................................................33
      K.     Cancellation of Existing Interests, Indebtedness, and Other Obligations .......................................33
      L.     Corporate Action..............................................................................................................................35
      M.     Effectuating Documents; Restructuring Transactions .....................................................................35
      N.     Rights Offering and Backstop Commitment Agreement...................................................................36
      O.     Exemption from Certain Taxes and Fees .........................................................................................37
      P.     Preservation of Causes of Action .....................................................................................................37
      Q.     Insurance Policies ............................................................................................................................38
      R.     Management Incentive Plan.............................................................................................................40
      S.     Membership Agreements ..................................................................................................................40
ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES.......................40
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases .....................................40
      B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases ......................................41
      C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases....................................41
      D.     Dispute Resolution ...........................................................................................................................42
      E.     Modifications, Amendments, Supplements, Restatements, or Other Agreements ............................43
      F.     Reservation of Rights .......................................................................................................................43
      G.     Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4) ..........................................43



                                                                                i
WEIL:\97709211\1\78028.0003
                     Case 20-11558-KBO                          Doc 1231               Filed 11/16/20                 Page 3 of 72



ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .........................................................................44
      A.     Timing and Calculation of Amounts to Be Distributed ....................................................................44
      B.     Rights and Powers of Distribution Agent.........................................................................................44
      C.     Delivery of Distributions and Undeliverable or Unclaimed Distributions......................................44
      D.     Securities Registration Exemption ...................................................................................................47
      E.     Compliance with Tax Requirements.................................................................................................48
      F.     Allocations........................................................................................................................................48
      G.     No Postpetition Interest on Claims ..................................................................................................48
      H.     Setoffs and Recoupment ...................................................................................................................49
      I.     Claims Paid or Payable by Third Parties ........................................................................................49
ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS.....................................................................................................................50
      A.      Allowance of Claims and Interests...................................................................................................50
      B.      Claims and Interests Administration Responsibilities .....................................................................50
      C.      Estimation of Claims ........................................................................................................................51
      D.      Adjustment to Claims Register Without Objection...........................................................................51
      E.      Time to File Objections to Claims....................................................................................................51
      F.      Disallowance of Claims ...................................................................................................................52
      G.      Amendments to Claims .....................................................................................................................52
      H.      Disputed Claims Reserve .................................................................................................................52
      I.      Distributions After Allowance ..........................................................................................................53
      J.      Single Satisfaction of Claims............................................................................................................53
ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS .....................53
      A.      Compromise and Settlement of Claims, Interests, and Controversies .............................................53
      B.      Discharge of Claims and Termination of Interests ..........................................................................54
      C.      Releases by the Debtors ...................................................................................................................54
      D.      Releases by Holders of Claims and Interests ...................................................................................55
      E.      Exculpation.......................................................................................................................................56
      F.      Injunction .........................................................................................................................................57
      G.      Subordination Rights........................................................................................................................58
      H.      Release of Liens................................................................................................................................58
ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ...................................59
      A.     Conditions Precedent to the Effective Date .....................................................................................59
      B.     Waiver of Conditions........................................................................................................................59
      C.     Substantial Consummation...............................................................................................................60
      D.     Effect of Non-Occurrence of Conditions to the Effective Date ........................................................60
ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ...............................60
      A.    Modification and Amendments.........................................................................................................60
      B.    Effect of Confirmation on Modifications..........................................................................................61
      C.    Revocation or Withdrawal of the Plan .............................................................................................61
ARTICLE XI. RETENTION OF JURISDICTION ................................................................................................61
ARTICLE XII. MISCELLANEOUS PROVISIONS ..............................................................................................63
      A.     Immediate Binding Effect .................................................................................................................63
      B.     Additional Documents ......................................................................................................................64
      C.     Payment of Statutory Fees................................................................................................................64
      D.     Reservation of Rights .......................................................................................................................64
      E.     Successors and Assigns ....................................................................................................................64
      F.     Service of Documents .......................................................................................................................64
      G.     Term of Injunctions or Stays ............................................................................................................66
      H.     Entire Agreement..............................................................................................................................66
      I.     Nonseverability of Plan Provisions..................................................................................................67
      J.     Dissolution of Committee .................................................................................................................67
      K.     Expedited Tax Determination...........................................................................................................67




                                                                                ii
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO          Doc 1231     Filed 11/16/20   Page 4 of 72




Exhibit A:          Restructuring Support Agreement

Exhibit B:          Purchase Transaction




                                                  iii
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO        Doc 1231     Filed 11/16/20     Page 5 of 72




                                         INTRODUCTION

        24 Hour Fitness Worldwide, Inc. and its Debtor affiliates propose this First Amended Joint
Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated Debtors.
Capitalized terms used but not otherwise defined shall have the respective meanings ascribed to
such terms in Article I.A of the Plan. Holders of Claims and Interests may refer to the Disclosure
Statement for a discussion of the Debtors’ history, businesses, assets, results of operations,
historical financial information, and projections of future operations, as well as a summary and
description of the Plan. The Debtors are the proponents of the Plan within the meaning of section
1129 of the Bankruptcy Code. The Plan shall apply as a separate Plan for each of the Debtors, and
the classification of Claims and Interests set forth herein shall apply separately to each of the
Debtors.

     ALL HOLDERS OF CLAIMS AND INTERESTS ENTITLED TO VOTE ON THE PLAN
ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                        DEFINED TERMS, RULES OF INTERPRETATION,
                        COMPUTATION OF TIME, AND GOVERNING LAW

A.        Defined Terms

          As used in this Plan, capitalized terms have the meanings set forth below.

        1.     Acquisition Agreement means a purchase and sale agreement governing a
transaction pursuant to the Purchase Transaction.

        2.      AcquisitionCo means, in the event the Purchase Transaction occurs, one or more
wholly-owned indirect corporate subsidiaries of All Day Holdings, that shall acquire substantially
all of the assets of Reorganized 24 Hour Worldwide (primarily the equity interests of 24 Hour
Fitness USA, Inc., which shall have converted into a limited liability company), in accordance
with the Acquisition Agreement and the Purchase Transaction Documents.

      3.    Ad Hoc Group means the ad hoc group of Consenting Creditors represented by
O’Melveny & Myers LLP and PJT Partners, Inc.

       4.     Adjourned Cure Dispute shall have the meaning ascribed to such term in Article
V.D of the Plan.

       5.      Adjusted Common Stock Price Per Share means the Undiscounted Price Per
Share, as such amount is diluted by the shares of New Preferred Equity Interests to be issued
pursuant to the Rights Offering.

          6.    Administrative Claim means a Claim for costs and expenses of administration of
the Debtors’ Estates pursuant to sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including (i) the actual and necessary costs and expenses incurred after the Petition Date and
through the Effective Date of preserving the Estates and operating the businesses of the Debtors;



                                                  1
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO       Doc 1231      Filed 11/16/20     Page 6 of 72




(ii) Professional Fee Claims; (iii) Restructuring Expenses; (iv) all requests for compensation or
expense reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to
sections 503(b)(3), (4), and (5) of the Bankruptcy Code; (v) fees payable to the U.S. Trustee
pursuant to Section 1930 of the Judicial Code; (vi) Postpetition Intercompany Claims; and
(vii) DIP Claims.

       7.      Administrative Claims Bar Date means the first Business Day that is sixty-five
(65) days following the Effective Date, except as specifically set forth in the Plan or a Final Order,
including the Claims Bar Date Order.

      8.     Affiliates means “Affiliates” as such term is defined in section 101(2) of the
Bankruptcy Code.

       9.      All Day Holdings means, in the event of the Purchase Transaction, a Delaware
corporation (or limited liability company that elects to be taxed as a corporation since formation)
organized at the direction of the Consenting Creditors that indirectly owns all of the capital stock
of AcquisitionCo.

        10.     Allowed means with respect to any Claim, except as otherwise provided herein:
(i) a Claim that is evidenced by a Proof of Claim filed by the Claims Bar Date in accordance with
the Claims Bar Date Order (or for which Claim under the Plan, the Bankruptcy Code or a Final
Order of the Bankruptcy Court a Proof of Claim is not or shall not be required to be filed); (ii) a
Claim that is listed in the Schedules, if any, as not contingent, not unliquidated, and not disputed,
and for which no Proof of Claim, as applicable, has been timely filed; or (iii) a Claim Allowed
pursuant to the Plan or a Final Order (including the DIP Order); provided that with respect to a
Claim described in clauses (i) and (ii) above, such Claim shall be considered Allowed only if and
to the extent that, with respect to such Claim, no objection to the allowance thereof or motion for
estimation has been interposed within the applicable period of time fixed by the Plan, the
Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court or, if such an objection or
motion is so interposed and the Claim, as applicable, shall have been Allowed by a Final Order;
provided, further, that unless expressly waived by the Plan, the Allowed amount of a Claim shall
be subject to and shall not exceed the limitations or maximum amounts permitted by the
Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code, to the extent applicable.

          11.Assumption Dispute means a pending objection relating to assumption of an
Executory Contract or Unexpired Lease pursuant to section 365 of the Bankruptcy Code.

          12.  Assumption Schedule means the schedule of Executory Contracts and/or
Unexpired Leases that will be assumed by the Debtors pursuant to the Plan, or assumed by the
Debtors and assigned to another Entity pursuant to the Plan, to be filed as part of the Plan
Supplement, and as may be amended, supplemented, or modified from time to time in accordance
with the Plan.

          13.  Avoidance Actions means any and all actual or potential claims and Causes of
Action to avoid a transfer of property or an obligation incurred by the Debtors arising under chapter
5 of the Bankruptcy Code, including sections 502(d), 542, 544, 545, 547, 548, 549, 550, 551, 552,
and 553(b) of the Bankruptcy Code, and applicable non-bankruptcy law.



                                                  2
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO         Doc 1231      Filed 11/16/20      Page 7 of 72




          14.  Backstop Commitment Premium shall mean “Backstop Commitment Premium” as
defined in the Rights Offering Backstop Commitment Agreement.

          15.  Backstop Commitments means, collectively, the commitments of the Commitment
Parties pursuant to the Rights Offering Backstop Commitment Agreement.

          16. Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §101, et seq.,
as amended from time to time, as applicable to the Chapter 11 Cases.

       17.     Bankruptcy Court means the United States Bankruptcy Court for the District of
Delaware having jurisdiction over the Chapter 11 Cases, and, to the extent any reference made
under section 157 of the Judicial Code is withdrawn or the Bankruptcy Court is determined not to
have authority to enter a Final Order on an issue, the unit of the District Court having jurisdiction
over the Chapter 11 Cases under section 151 of the Judicial Code.

          18.  Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as applicable
to the Chapter 11 Cases, promulgated under section 2075 of the Judicial Code, chambers rules,
and local bankruptcy rules of the Bankruptcy Court, in each case, as amended from time to time
and applicable to the Chapter 11 Cases.

       19.    Business Day means any day, other than a Saturday, Sunday, or “legal holiday” (as
defined in Bankruptcy Rule 9006(a)), or a day on which banking institutions in New York, New
York are authorized by law or other governmental action to close.

          20.       Cash means the legal tender of the United States of America or the equivalent
thereof.

          21.    Cause of Action means any action, claim, cause of action, controversy, demand,
right, action, Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,
defense, offset, power, privilege, license, and franchise of any kind or character whatsoever,
whether known, unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort,
in law, or in equity or pursuant to any other theory of law. For the avoidance of doubt, “Cause of
Action” includes (i) any right of setoff, counterclaim, or recoupment and any claim for breach of
contract or for breach of duties imposed by law or in equity; (ii) the right to object to Claims or
Interests; (iii) any Claim pursuant to section 362; (iv) any claim or defense including fraud,
mistake, duress, and usury; and any other defenses set forth in section 558 of the Bankruptcy Code;
and (v) any Avoidance Actions.

        22.    Chapter 11 Cases means (i) when used with reference to a particular Debtor, the
case pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court;
and (ii) when used with reference to all of the Debtors, the procedurally consolidated and jointly
administered chapter 11 cases pending for the Debtors in the Bankruptcy Court under Chapter 11
Case Number 20-11558 (KBO).

        23.    Claim shall have the meaning set forth in section 101(5) of the Bankruptcy Code,
as against any Debtor.


                                                   3
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO     Doc 1231      Filed 11/16/20     Page 8 of 72




          24.  Claims Bar Date means October 2, 2020 at 5:00 P.M. (Eastern Time), as
established by the Claims Bar Date Order.

          25. Claims Bar Date Order means that certain order, entered by the Bankruptcy Court
on August 24, 2020 [Docket No. 785], establishing the Claims Bar Date.

          26.  Claims Register means the official register of Claims maintained by Prime Clerk
LLC, as the claims, noticing, and solicitation agent in the Chapter 11 Cases.

       27.     Class means any group of Claims or Interests classified under the Plan pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code.

       28.    Commitment Parties means the Consenting Creditors that are signatories to the
Rights Offering Backstop Commitment Agreement.

       29.    Confirmation means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

       30.    Confirmation Date means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy
Rules 5003 and 9021.

       31.    Confirmation Hearing means the hearing held by the Bankruptcy Court to consider
confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

       32.     Confirmation Order means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code and granting other related relief, in form and
substance reasonably satisfactory to the Requisite Consenting Creditors.

          33.  Consenting Creditors means the DIP Lenders, Holders of Prepetition Credit
Facility Claims, and Holders of Senior Notes Claims that are or become party to the Restructuring
Support Agreement together with their respective successors and permitted assigns.

       34.     Creditors’ Committee means the statutory committee of unsecured creditors
appointed in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code by the U.S.
Trustee on June 25, 2020, pursuant to the Notice of Appointment of Committee of Unsecured
Creditors [Docket No. 284].

          35.  Cure Claim means a Claim based upon the applicable Debtor’s monetary defaults
under any Executory Contract or Unexpired Lease at the time such contract or lease is assumed by
the applicable Debtor pursuant to section 365 of the Bankruptcy Code.

       36.     Debtor means each of the Debtors, in its respective individual capacity as debtor
and debtor in possession in the Chapter 11 Cases.

       37.    Debtors means, collectively (i) 24 Hour Holdings II LLC, (ii) 24 Hour Fitness
Worldwide, Inc., (iii) 24 Hour Fitness United States, Inc., (iv) 24 Hour Fitness USA, Inc., (v) 24
Hour Fitness Holdings LLC, (vi) 24 San Francisco LLC, (vii) 24 New York LLC, (viii) 24 Denver



                                                4
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO       Doc 1231      Filed 11/16/20     Page 9 of 72




LLC, (ix) RS FIT Holdings LLC, (x) RS FIT CA LLC, (xi) and RS FIT NW LLC, the debtors and
debtors in possession in the Chapter 11 Cases.

          38.   Deleveraging Backstop Agreement means an agreement setting forth the
obligations of the Deleveraging Commitment Parties and 24 Hour Fitness Worldwide, Inc., with
respect to the issuance and distribution, on account of the Allowed DIP Claims held by the
Deleveraging Commitment Parties, New Common Equity Interests, pro rata and on a dollar-for-
dollar basis, in lieu of Reorganized 24 Hour Worldwide issuing New Debt; it being understood
that in the case of the Purchase Transaction, AcquisitionCo (and not any affiliate thereof) would
be party to such agreement, to the extent necessary.

          39.   Deleveraging Commitment Parties means Holders of Allowed DIP Claims that
commit (on a several basis) to 24 Hour Fitness Worldwide, Inc., pursuant to the Deleveraging
Backstop Agreement, that Reorganized Parent shall be required to issue, or in the event of the
Purchase Transaction, Reorganized 24 Hour Worldwide shall be required to distribute, on account
of such Allowed DIP Claims, New Common Equity Interests to the Deleveraging Commitment
Parties, pro rata and on a dollar-for-dollar basis (calculated on the basis of a price per share equal
to the Adjusted Common Stock Price Per Share), in lieu of Reorganized 24 Hour Worldwide
issuing New Debt, in an amount equal to the aggregate amount of New Debt elected to be received
by Holders of Allowed DIP Claims that are not Deleveraging Commitment Parties in lieu of New
Common Equity Interests pursuant to Article II.B of the Plan but not to exceed the Exit Facility
Available Amount.

          40.  DIP Agent means Wilmington Trust, National Association, in its capacity as
administrative agent and collateral agent under the DIP Credit Agreement, and any successor and
permitted assign.

       41.     DIP Backstop Commitment Letter means that certain $500.0 Million Superpriority
Senior Secured Debtor-In-Possession Term Loan Credit Facility Commitment Letter, annexed as
Exhibit C to the DIP Motion.

     42.    DIP Backstop Party means the DIP Lenders that are party to the DIP Backstop
Commitment Letter.

        43.    DIP Backstop Equity Issuance means the issuance to each DIP Lender that is also
a DIP Backstop Party of its pro rata share of up to $10.0 million of New Common Equity Interests
(net of the gross up by a number of shares such that the percentage issued is not diluted by the
New Preferred Equity Interests issued pursuant to any Rights Offering) on account the “Upfront
Equity Investment Right,” as defined in the DIP Backstop Commitment Letter, which New
Common Equity Interests shall be subject to dilution by the Warrants, the Management Incentive
Plan, and the conversion, if any, of New Preferred Equity Interests into New Common Equity
Interests.

          44.  DIP Claims means Claims in respect of the DIP Obligations (as defined in the DIP
Order), including all interest, premiums, fees, expenses, and other amounts owing under the DIP
Documents and in accordance therewith, held by, or otherwise owing to, any or all of the DIP
Agent and the DIP Lenders.



                                                  5
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO         Doc 1231      Filed 11/16/20   Page 10 of 72




          45.       DIP Credit Agreement means the “DIP Credit Agreement” as defined in the DIP
Order.

          46.       DIP Documents means the “DIP Documents” as defined in the DIP Order.

          47.       DIP Facility means “DIP Facility” as defined in the DIP Order.

          48.       DIP Lenders means “DIP Lenders” as defined in the DIP Order.

          49.       DIP Liens means Liens on property of the Debtors arising out of or related to the
DIP Facility.

          50. DIP Motion means the Motion filed by the Debtors on the Petition Date seeking,
among other things, entry of an order approving the Debtors’ entry into the DIP Facility [Docket
No. 17].

       51.   DIP Order means the Final Order entered by the Bankruptcy Court on August 3,
2020 [Docket No. 652].

       52.      Disallowed means any Claim, or any portion thereof, that (i) has been disallowed
by Final Order or settlement; (ii) is scheduled at zero or as contingent, disputed, or unliquidated
on the Schedules and as to which a Claims Bar Date has been established but no Proof of Claim
has been timely filed or deemed timely filed with the Bankruptcy Court pursuant to either the
Bankruptcy Code or any Final Order of the Bankruptcy Court, including the Claims Bar Date
Order, or otherwise deemed timely filed under applicable law; or (iii) is not scheduled on the
Schedules and as to which a Claims Bar Date has been established but no Proof of Claim has been
timely filed or deemed timely filed with the Bankruptcy Court pursuant to either the Bankruptcy
Code or any Final Order of the Bankruptcy Court, including the Claims Bar Date Order, or
otherwise deemed timely filed under applicable law.

          53.  Disclosure Statement means the disclosure statement filed by the Debtors in
support of the Plan, as amended, supplemented or modified from time to time, as approved by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, in form and substance
reasonably satisfactory to the Requisite Consenting Creditors.

       54.    Disclosure Statement Motion means the motion of the Debtors seeking entry of an
order approving the Disclosure Statement and authorizing solicitation of the Plan.

        55.    Disclosure Statement Order means the [Order] entered by the Bankruptcy Court
on [●], 2020 [Docket No. ●] granting the Disclosure Statement Motion.

          56.       Disputed means, with respect to a Claim, a Claim that is not yet Allowed or
Disallowed.

       57.    Distribution Agent means, as applicable, the Debtors or the Reorganized Company
or any Entity that the Debtors or the Reorganized Company select, in consultation with the
Requisite Consenting Creditors, to make or to facilitate distributions in accordance with the Plan.




                                                    6
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO         Doc 1231      Filed 11/16/20    Page 11 of 72




          58.Distribution Record Date means two (2) Business Days following the
Confirmation Date or such other date as agreed upon among the Debtors and the Requisite
Consenting Creditors.

          59.       DTC means The Depository Trust Company.

          60.  Effective Date means, with respect to the Plan, the date that is a Business Day
selected by the Debtors, in consultation with the Requisite Consenting Creditors, on which (i) no
stay of the Confirmation Order is in effect; (ii) all conditions precedent specified in Article IX of
the Plan have been satisfied or waived in accordance with the Plan; and (iii) the Plan is declared
effective. Without limiting the foregoing, any action to be taken on the Effective Date may be
taken on or as soon as reasonably practicable after the Effective Date.

       61.    Eligible DIP Claim Holders means Holders of Allowed DIP Claims that have
executed the Restructuring Support Agreement by October 21, 2020.

        62.     Eligible GUC Holders means Holders of General Unsecured Claims that duly
certify that they are Accredited Investors (as defined in Rule 501(a) of the Securities Act) and/or
Qualified Institutional Buyers (as defined in Rule 144A of the Securities Act).

       63.      Employee Benefit Plans means all confidentiality and non-competition agreements
and other employment bonus, gainshare and incentive programs (other than awards of stock
options, restricted stock, restricted stock units, and other equity awards), vacation, holiday pay,
severance, retirement, supplemental retirement, executive retirement, pension, deferred
compensation, medical, dental, vision, life and disability insurance, health savings accounts, and
other health and welfare benefit plans, programs, and arrangements, and all other wage,
compensation, employee expense reimbursement, and other benefit obligations of the Debtors that
are described in the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
Debtors to (A) Pay Prepetition Wages, Salaries, Reimbursable Expenses, and Other Obligations
on Account of Compensation and Benefits Programs and (B) Continue Compensation and Benefits
Programs and (II) Granting Related Relief [Docket No. 19], including, for the avoidance of doubt,
the Debtors’ non-qualified deferred compensation plan (a/k/a the 24 Hour Fitness USA, Inc.
Deferred Compensation Plan).

          64.       Entity shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

          65. Estate means, as to each Debtor, the estate created for the Debtor in its Chapter 11
Case pursuant to section 541 of the Bankruptcy Code.

          66.   Exculpated Parties means, collectively, each of the following in their capacity as
such, (i) the Debtors, (ii) AcquisitionCo (if applicable), (iii) the Creditors’ Committee, and
(iv) each of the foregoing’s respective Related Parties.

         67.     Executory Contract means a contract to which one or more of the Debtors is a party
that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

          68.  Exercise Price means an exercise price with respect to the Warrants equal to a total
enterprise value of $1.2 billion.


                                                    7
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO      Doc 1231       Filed 11/16/20     Page 12 of 72




          69.   Exit Facility Available Amount means the aggregate amount of New Debt
allocated to the Deleveraging Commitment Parties.

          70.  Exit Facility Credit Agreement means the credit agreement to be entered into by
the Reorganized Company in connection with the Exit Term Loan Facility, which shall be
materially consistent with the terms set forth in the Exit Facility Term Sheet.

       71.      Exit Facility Documents means, collectively, the Exit Facility Credit Agreement
and any and all other agreements, documents, and instruments (including any guarantee
agreements, pledge and collateral agreements, and other security documents) delivered or to be
entered into in connection therewith.

          72.  Exit Facility Term Sheet means the term sheet for the New Debt annexed to the
Restructuring Support Agreement as Exhibit 1 to Exhibit B thereto.

          73. Exit Term Loan Facility means the term loan credit facility to be provided on the
terms and conditions set forth in the Exit Facility Term Sheet in an aggregate principal amount of
$200,000,000.00.

         74.     Final Order means an order or judgment of a court of competent jurisdiction that
has been entered on the docket maintained by the clerk of such court that has not been reversed,
vacated, revoked, or stayed and as to which (i) the time to appeal, petition for certiorari, or move
for a new trial, reargument, or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for a new trial, reargument, or rehearing shall then be pending, or
(ii) if an appeal, writ of certiorari, new trial, reargument, or rehearing thereof has been sought,
such order or judgment shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument, or rehearing shall have
been denied or resulted in no modification of such order, and the time to take any further appeal,
petition for certiorari or move for a new trial, reargument, or rehearing shall have expired;
provided, that no order or judgment shall fail to be a “Final Order” solely because of the possibility
that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure or any analogous
Bankruptcy Rule (or any analogous rules applicable in another court of competent jurisdiction) or
sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to such order
or judgment.

          75.  General Unsecured Claim means any Claim (other than any Intercompany Claim,
Section 510(b) Claim, or Membership Agreement Claim) as of the Petition Date that is neither
secured by collateral nor entitled to priority under the Bankruptcy Code or any Final Order of the
Bankruptcy Court, including, for the avoidance of doubt, Senior Notes Claims.

          76. General Unsecured Claim Recovery Cash Pool means $1,500,000, for purposes
of disbursements to Holders of Allowed General Unsecured Claims, in accordance with Article
III.B.4.

          77.Gift Card means a card (or digital promotional code) entitling Holders of
Membership Agreement Claims to receive goods or services of a specified value from the
Reorganized Company.



                                                  8
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO         Doc 1231      Filed 11/16/20    Page 13 of 72




          78.Governmental Unit shall have the meaning set forth in section 101(27) of the
Bankruptcy Code.

          79.       GUC Cash Recovery has the meaning set forth in Article III.B.4.b of the Plan.

       80.     Holder means an Entity holding a Claim or an Interest, as applicable, solely in its
capacity as such.

          81.       Holdings means 24 Hour Holdings II LLC.

       82.    Impaired means, with respect to a Claim, Interest, or Class of Claims or Interests,
“impaired” within the meaning of section 1124 of the Bankruptcy Code.

          83.       Indemnification Obligations has the meaning set forth in Article IV.Q.2 of the
Plan.

       84.     Ineligible GUC Holders means Holders of General Unsecured Claims that do not
duly certify that they are Accredited Investors (as defined in Rule 501(a) of the Securities Act)
and/or Qualified Institutional Buyers (as defined in Rule 144A of the Securities Act).

          85. Initial Unsecured Claims Distribution Date means the date on which the
Distribution Agent shall make initial distributions to Holders of Allowed General Unsecured
Claims and Allowed Membership Agreement Claims, pursuant to and in accordance with the Plan,
which date shall be the first Business Day following the earlier of (i) the date upon which all
General Unsecured Claims and Membership Agreement Claims are Allowed or Disallowed by
Final Order and (ii) the date upon which the Bankruptcy Court shall have entered a Final Order
authorizing a partial distribution on account of Allowed General Unsecured Claims and/or
Allowed Membership Agreement Claims after notice and a hearing, upon a motion filed by the
Reorganized Debtors.

          86.   Intercompany Claim means any Claim held by a Debtor or a non-Debtor direct or
indirect subsidiary of a Debtor against a Debtor arising before the Petition Date.

          87. Intercompany Interest means an Interest held by a Debtor in another Debtor. For
the avoidance of doubt, Parent Equity Interests are not Intercompany Interests.

        88.     Interest means any common stock, limited liability company interest, equity
security (as defined in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests,
unit, or share in any Debtor (including all options, warrants, rights, or other securities or
agreements to obtain such an interest or share in such Debtor), whether or not arising under or in
connection with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security, including any Section
510(b) Claims.

          89.  Judicial Code means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as
now in effect or hereafter amended, and the rules and regulations promulgated thereunder.

          90.       Lien shall have the meaning set forth in section 101(37) of the Bankruptcy Code.



                                                    9
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO      Doc 1231      Filed 11/16/20   Page 14 of 72




          91.   Management Incentive Plan means a post-Effective Date equity incentive plan
that reserves 10.0% of the New Common Equity Interests outstanding immediately after the
Effective Date on the terms set forth in the Management Incentive Plan Term Sheet, which plan
shall include customary anti-dilution protections, including, but not limited to, by means of a
distribution of New Preferred Equity Interests.

        92.     Management Incentive Plan Term Sheet means the term sheet that shall be
negotiated in good faith between the Debtors and the Requisite Consenting Creditors, which shall
be filed as part of the Plan Supplement.

          93.       Member means a non-Debtor party to a Membership Agreement.

          94.Membership Agreement Claim means a Claim that arises from a Membership
Agreement as of the Petition Date.

          95.Membership Agreements means all agreements between the Debtors and
Members, which grant Members access to the Debtors’ fitness clubs.

          96. New 24 Hour Parent means a Delaware corporation formed by Reorganized 24
Hour Worldwide pursuant to the Reorganized Parent Formation Merger in accordance with Article
IV.M.2 of the Plan.

          97.  New 24 Hour Worldwide LLC means a Delaware limited liability company formed
by New 24 Hour Parent, which shall be disregarded as separate from New 24 Hour Parent for U.S.
federal income tax purposes, pursuant to the Reorganized Parent Formation Merger in accordance
with Article IV.M.2 of the Plan.

          98. New Board means the initial board of directors of Reorganized Parent or All Day
Holdings selected in accordance with Article IV.G of the Plan.

          99. New Debt means the indebtedness to be issued by the Reorganized Company or
AcquisitionCo (if applicable) under the Exit Term Loan Facility.

          100. New Common Equity Interests means the common equity interests in Reorganized
Parent or All Day Holdings.

       101.   New Equity Interests means, collectively, the New Common Equity Interests and
the New Preferred Equity Interests.

      102.   New Preferred Equity Interests means the preferred equity interests in
Reorganized Parent or All Day Holdings.

       103.    New Organizational Documents means the form of the certificates or articles of
incorporation, bylaws, or such other applicable formation documents of Reorganized Parent or All
Day Holdings, in form and substance satisfactory to the Requisite Consenting Creditors.

             Other Secured Claim means a Secured Claim, other than an Administrative Claim,
          104.
a DIP Claim, a Priority Tax Claim, or a Prepetition Credit Facility Claim, including, for the



                                                 10
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO        Doc 1231       Filed 11/16/20   Page 15 of 72




avoidance of doubt, any Claim arising under, derived from, or based upon any letter of credit
issued in favor of one or more of the Debtors, the reimbursement obligation for which is either
secured by a Lien on collateral of is subject to a valid right of setoff pursuant to section 553 of the
Bankruptcy Code.

          105.      Parent Equity Interests means any Interest in Holdings.

          106.      Person shall have the meaning set forth in section 101(41) of the Bankruptcy Code.

          107.      Petition Date means June 15, 2020.

          108. Plan means this joint chapter 11 plan of reorganization, including all appendices,
exhibits, schedules, and supplements hereto (including any appendices, schedules, and
supplements to the Plan contained in the Plan Supplement), as the same may be amended,
supplemented, or modified from time to time in accordance with the provisions of the Bankruptcy
Code, and the terms hereof.

        109.    Plan Supplement means a supplemental appendix to the Plan containing, among
other things, forms of applicable documents, schedules, and exhibits to the Plan to be filed with
the Bankruptcy Court (in each case, in form and substance reasonably satisfactory to the Requisite
Consenting Creditors), including, but not limited to, the following: (i) New Organizational
Documents; (ii) the identity of the members of the New Board; (iii) Rejection Schedule;
(iv) Assumption Schedule; (v) Schedule of Retained Causes of Action; (vi) Management Incentive
Plan Term Sheet; (vii) Shareholders Agreement, if any; and (viii) the Deleveraging Backstop
Agreement; provided that through the Effective Date, the Debtors shall have the right to amend
the documents contained in the Plan Supplement in accordance with the terms of the Plan. The
Plan Supplement shall be filed with the Bankruptcy Court no later than seven (7) calendar days
prior to the deadline to object to the Plan.

       110.    Postpetition Intercompany Claim means any Claim held by a Debtor or a non-
Debtor direct or indirect subsidiary of a Debtor against a Debtor arising after the Petition Date.

        111.   Prepetition Agent means the administrative agent and collateral agent under the
Prepetition Credit Agreement and the other Prepetition Loan Documents, including any
predecessor or successor and permitted assign thereto.

        112.   Prepetition Credit Agreement means that certain Credit Agreement, dated as of
May 31, 2018, by and among Holdings, 24 Hour Fitness Worldwide, Inc., as borrower, the
Prepetition Agent, and the Prepetition Lenders, as amended, restated, modified, or supplemented
from time to time prior to the Petition Date.

       113.    Prepetition Credit Facility Claims means all Claims arising under or in connection
with the Prepetition Loan Documents.

          114.      Prepetition Lenders means “Lenders” as defined in the Prepetition Credit
Agreement.




                                                    11
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO        Doc 1231      Filed 11/16/20   Page 16 of 72




          115. Prepetition Loan Documents means the Prepetition Credit Agreement and all
related agreements and documents executed by any of the Debtors in connection with the
Prepetition Credit Agreement.

        116.   Priority Non-Tax Claim means any Claim entitled to priority in right of payment
under section 507(a) of the Bankruptcy Code, other than (i) an Administrative Claim and (ii) a
Priority Tax Claim.

        117.   Priority Tax Claim means any Claim of a Governmental Unit of the kind specified
in section 507(a)(8) of the Bankruptcy Code.

        118.    Pro Rata means the proportion that an Allowed Claim or Interest in a particular
Class bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion
that Allowed Claims or Interests in a particular Class bear to the aggregate amount of Allowed
Claims and Disputed Claims or Allowed Interests and Disputed Interests in a particular Class and
other Classes entitled to share in the same recovery as such Class under the Plan.

          119.  Professional means an Entity (i) employed pursuant to a Bankruptcy Court order
in accordance with sections 327, 328, 363, or 1103 of the Bankruptcy Code and to be compensated
for services rendered before or on the Effective Date, pursuant to sections 327, 328, 329, 330, 331,
or 363 of the Bankruptcy Code or (ii) awarded compensation and reimbursement by the
Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

          120.   Professional Fee Claims means all Claims for Professional Fees incurred on or
after the Petition Date through the Effective Date.

          121. Professional Fee Escrow means an escrow account established and funded
pursuant to Article II.C.2 of the Plan.

          122.Professional Fee Reserve Amount means the aggregate unpaid Professional Fee
Claims through and including the Effective Date, as estimated in accordance with Article II.C.3 of
the Plan.

        123.   Professional Fees means fees and expenses (including transaction and success
fees) incurred by a Professional.

          124.      Proof of Claim means a proof of Claim filed in the Chapter 11 Cases.

        125.    Purchase Transaction means the transactions described on Exhibit B hereto
(including any amendments thereto), pursuant to which AcquisitionCo acquires substantially all
of the assets of Reorganized 24 Hour Worldwide (primarily the equity interests of 24 Hour Fitness
USA, Inc., which shall have converted into a limited liability company) immediately after
consummation of the Plan.

          126.  Purchase Transaction Documents means (i) the Acquisition Agreement, and
(ii) any other documents setting forth the definitive terms of the Purchase Transaction.




                                                   12
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO       Doc 1231      Filed 11/16/20    Page 17 of 72




          127.  Purchase Transaction Election Date means the date that is ten (10) days prior to
the date the Plan Supplement is required to be filed.

          128.      Reinstate, Reinstated, or Reinstatement means leaving a Claim Unimpaired under
the Plan.

          129. Rejection Schedule means the schedule of Executory Contracts and/or Unexpired
Leases to be rejected pursuant to the Plan, as may be amended, supplemented, or modified from
time to time.

          130. Related Party means, with respect to (x) any Entity or Person, such Entity’s or
Person’s predecessors, successors and assigns, parents, subsidiaries, affiliates, affiliated
investment funds or investment vehicles, managed or advised accounts, funds, or other entities,
and investment advisors, sub-advisors, or managers, (y) with respect to each of the foregoing in
clause (x), such Entity’s or Person’s respective current and former officers, directors, principals,
equity holders (regardless of whether such interests are held directly or indirectly and any fund
managers, fiduciaries, or other agents with any involvement related to the Debtors), members,
partners, employees, agents, trustees, advisory board members, financial advisors, attorneys,
accountants, actuaries, investment bankers, consultants, representatives, management companies,
fund advisors and other professionals; and (z) with respect to each of the foregoing in clause (x),
such Entity’s or Person’s respective heirs, executors, estates, servants, and nominees.

          131.  Released Parties means, collectively, each of the following in their capacity as
such: (a)(i) the Debtors, (ii) the Reorganized Company, (iii) the Consenting Creditors, (iv) the
Sponsors, (v) the DIP Agent, (vi) the DIP Lenders, (vii) the Prepetition Agent, (viii) the Senior
Notes Trustee, (ix) the Commitment Parties, (x) AcquisitionCo (if applicable), (xi) each Holder of
a Prepetition Credit Facility Claim or Senior Notes Claim that votes for, and does not object to,
the Plan, and (xii) the Creditors’ Committee and (b) with respect to each of the foregoing Entities
and Persons in clause (a), all of their respective Related Parties to the maximum extent permitted
by law. Notwithstanding the foregoing, any Entity or Person that opts out of the releases set forth
in Article VIII.D of the Plan shall not be deemed a Released Party.

          132.  Releasing Parties means, collectively, each of the following in their capacity as
such: (i) each Consenting Creditor; (ii) each Commitment Party; (iii) each DIP Lender; (iv) the
DIP Agent; (v) the Prepetition Agent; (vi) the Senior Notes Trustee; (vii) the Sponsors; (viii) all
other Holders of Claims or Interests who vote to accept the Plan but who do not timely opt-out of
the releases in accordance with the ballot to solicit acceptances or rejections of the Plan; (ix) all
Holders of Claims or Interests that are Unimpaired under the Plan; and (x) with respect to each of
the foregoing Entities and Persons in clauses (i) through (ix), all of their respective Related Parties
to the maximum extent permitted by law.

       133.    Reorganized 24 Hour Worldwide means 24 Hour Fitness Worldwide, Inc. as
reorganized pursuant to and under the Plan, or any successors or assigns thereto by merger,
consolidation, conversion, acquisition of assets, or otherwise, on or after the Effective Date.

             Reorganized Company means, the Reorganized Debtors, together with any
          134.
Reorganized Parent or All Day Holdings.



                                                  13
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO        Doc 1231       Filed 11/16/20   Page 18 of 72




          135.  Reorganized Debtors means the Debtors, as reorganized pursuant to and under the
Plan, or any successors or assigns thereto by merger, consolidation, conversion, acquisition of
assets, or otherwise, on or after the Effective Date.

        136.   Reorganized Parent means initially on the Effective Date and with respect to the
distributions to Holders of Claims under the Plan, Reorganized 24 Hour Worldwide, and
immediately following the Reorganized Parent Formation Merger, New 24 Hour Parent.

        137.  Reorganized Parent Formation Merger means the transactions described in
Article IV.M.2 of the Plan, pursuant to which Reorganized 24 Hour Worldwide merges with and
into New 24 Hour Worldwide LLC on or immediately after the Effective Date, and pursuant to
which New 24 Hour Parent shall become the new Reorganized Parent.

          138.      Required DIP Lenders means “Required Lenders” as defined in the DIP Credit
Agreement.

        139.   Requisite Commitment Parties means Commitment Parties holding at least 50.1%
of the aggregate Backstop Commitments.

         140.  Requisite Consenting Creditors means, as of the date of determination, three non-
affiliated Consenting Creditors who hold a majority of the aggregate principal amount outstanding
of the loans under the DIP Credit Agreement held by all Consenting Creditors.

        141.     Restructuring Expenses means the reasonable and documented fees and expenses
incurred in connection with the Chapter 11 Cases by (i) the Ad Hoc Group, including the
reasonable and documented fees and expenses of (a) O’Melveny & Myers LLP, as counsel to the
Ad Hoc Group; (b) Richards, Layton & Finger, P.A., as local counsel to the Ad Hoc Group; and
(c) PJT Partners, Inc., as investment banker to the Ad Hoc Group, and (ii) the DIP Agent, including
the reasonable and documented fees and expenses of (a) Covington & Burling LLP, as counsel to
the DIP Agent, and (b) Troutman Pepper Hamilton Sanders LLP, as local counsel to the DIP Agent,
in each case, payable in accordance with the terms of any applicable engagement or fee letters
executed with such parties or pursuant to the terms of the DIP Order and without the requirement
for the filing of retention applications, fee applications, or any other application in the Chapter 11
Cases, which shall be allowed as Administrative Claims upon incurrence and shall not be subject
to any offset, defense, counterclaim, reduction, or credit. For the avoidance of doubt,
Restructuring Expenses shall not be treated as Prepetition Credit Facility Claims.

        142.  Restructuring Support Agreement means that certain Restructuring Support
Agreement, dated as of October 7, 2020, by and between the Debtors and the Consenting Creditors,
as the same may be amended, supplemented, or modified from time to time in accordance with its
terms.

          143.      Restructuring Transactions shall have the meaning set forth in Article IV.M of the
Plan.

          144.Retained Causes of Action means the Causes of Action identified on the Schedule
of Retained Causes of Action.



                                                    14
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO    Doc 1231       Filed 11/16/20    Page 19 of 72




          145.Rights Offering means that certain offering of Subscription Rights pursuant to the
Rights Offering Procedures.

          146. Rights Offering Amount means, with respect to the Rights Offering Shares, an
aggregate purchase price of $65.0 million; provided, that the Rights Offering Amount may be
increased to an aggregate purchase price of up to $80.0 million with the consent of the Requisite
Consenting Creditors.

        147.   Rights Offering Backstop Commitment Agreement means an agreement setting
forth the terms and conditions of the commitments and obligations of the Commitment Parties, in
form and substance reasonably acceptable to the Requisite Commitment Parties and the Debtors.

             Rights Offering Holdback means, with respect to the Rights Offering Amount, a
          148.
50.0% holdback available only to the Commitment Parties.

             Rights Offering Holdback Shares means the Rights Offering Shares that are issued
          149.
to the Commitment Parties on account of the Rights Offering Holdback.

          150.Rights Offering Procedures means the procedures governing the Rights Offering,
which shall be approved by the Bankruptcy Court and shall otherwise be in form and substance
reasonably acceptable to the Debtors and the Requisite Commitment Parties.

          151.  Rights Offering Shares means the shares of New Preferred Equity Interests that
are issued in connection with the Rights Offering.

          152. Schedule of Retained Causes of Action means a schedule of certain Claims and
Causes of Action of the Debtors that are not released, waived, or transferred pursuant to the Plan;
provided, that in no instance shall Avoidance Actions be retained; provided, further, that in no
instance shall Claims or Causes of Action against any Released Party or any Exculpated Party be
retained.

      153.    Schedules means, collectively, the schedules of assets and liabilities, schedules of
Executory Contracts and Unexpired Leases, and statements of financial affairs filed by the Debtors
[Docket Nos. 798–813, 815–820, 823–833] pursuant to section 521 of the Bankruptcy Code and
Bankruptcy Rule 1007, as the same may be amended, supplemented, or modified from time to
time.

       154.   Senior Notes Claims means all Claims arising under or in connection with the
Senior Notes Indenture.

       155.  Senior Notes Documents means the Senior Notes Indenture and all related
agreements and documents executed by any of the Debtors in connection with the Senior Notes
Indenture.

          156. Senior Notes Indenture means that certain Indenture, dated as of May 30, 2014, by
and between 24 Hour Fitness Worldwide, Inc., as issuer, the Senior Notes Trustee, as amended,
restated, modified, or supplemented from time to time prior to the Petition Date.




                                                15
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO       Doc 1231      Filed 11/16/20     Page 20 of 72




          157.Senior Notes Trustee means Wells Fargo Bank, National Association, in its
capacity as indenture trustee under the Senior Notes Indenture and the other Senior Notes
Documents, including any successor and permitted assign thereto.

        158.    Senior Notes Trustee Claims means Claims for reasonable compensation, fees,
expenses, disbursements, indemnification, subrogation, and contribution of the Senior Notes
Trustee, including, without limitation, internal default fees, and attorneys’, financial advisors’, and
agents’ fees, expenses, and disbursements, incurred by or owed to the Senior Notes Trustee,
whether prepetition or postpetition, whether prior to or after consummation of the Plan, to the
extent provided for under the Senior Notes Indenture. Any Senior Notes Trustee Claims accrued
after the Petition Date are deemed Administrative Claims in accordance with the terms of the
Senior Notes Indenture.

          159.  Section 510(b) Claims means any Claim against any Debtor (i) arising from the
rescission of a purchase or sale of a Security of any Debtor or an Affiliate of any Debtor; (ii) for
damages arising from the purchase or sale of such a Security; or (iii) for reimbursement or
contribution Allowed under section 502 of the Bankruptcy Code on account of such a Claim;
provided, that a Section 510(b) Claim shall not include any Claims subject to subordination under
section 510(b) of the Bankruptcy Code arising from or related to any Interest.

        160.    Secured Claim means a Claim (a) secured by a Lien on any Debtor’s interest in
property to the extent of the value of such interest as (i) set forth in the Plan, (ii) agreed to by the
holder of such Claim and the Debtors, or (iii) determined by a Final Order in accordance with
section 506(a) of the Bankruptcy Code (including the DIP Order) or (b) secured by the amount of
any right of setoff of the holder thereof in accordance with section 553 of the Bankruptcy Code.

          161.Securities Act means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as
amended, together with the rules and regulations promulgated thereunder.

          162.      Security shall have the meaning set forth in section 101(49) of the Bankruptcy
Code.

      163.    Shareholders Agreement means any shareholders agreement, equity holders
agreement, operating agreement, or other similar agreement for Reorganized Parent or All Day
Holdings, as applicable, to which Holders of New Equity Interests shall become party to on or
immediately after the Effective Date governing, among other things, the relative rights of Holders
of New Equity Interests.

          164.Sponsors means 24 Hour Holdings I Corp. and its Related Parties, including,
among other entities, AEA Investors Fund V LP; AEA Investors Fund V-A LP; AEA Investors
Fund V-B LP; AEA Investors Fund V QP Participant Fund LP; AEA Investors Fund V Participant
Fund LP; Fitness Capital Partners LP; and 2411967 Ontario Limited.

       165.    Subscription Agreement means the subscription agreement setting forth the terms
and conditions of the issuance of New Preferred Equity Interests to the Holders of Allowed DIP
Claims that elect to participate in the Rights Offering.




                                                  16
WEIL:\97709211\1\78028.0003
                 Case 20-11558-KBO       Doc 1231      Filed 11/16/20   Page 21 of 72




          166.Subscription Rights means the rights of Eligible DIP Claim Holders to subscribe
for and purchase, as part of the Rights Offering, their Pro Rata allocation of the Rights Offering
Amount, subject to the Rights Offering Holdback and the conditions set forth in Article IV.N of
the Plan.

          167. Surviving DIP Provisions means any provisions of the DIP Documents governing
the DIP Facility that by their terms survive the payoff and termination of the DIP Documents.

        168.  Surviving Prepetition Credit Facility Provisions means any provisions of the
Prepetition Loan Documents that by their terms survive the termination of the Prepetition Loan
Documents.

             Surviving Senior Notes Provisions means any provisions of the Senior Notes
          169.
Documents that by their terms survive the termination of the Senior Notes Documents.

          170.  Undiscounted Price Per Share means the price per share of New Common Equity
Interests equal to the per share equity value of the Reorganized Parent or All Day Holdings (prior
to dilution by the shares of New Preferred Equity Interests to be issued pursuant to the Rights
Offering) based on 100 million shares of New Common Equity Interests issued by the Reorganized
Parent or All Day Holdings.

          171.      U.S. Trustee means the Office of the United States Trustee for the District of
Delaware.

          172.  Unexpired Lease means a lease to which one or more of the Debtors is a party that
is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

          173.   Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of section 1124 of the Bankruptcy Code.

          174. Voting Deadline means the date by which all Persons or Entities entitled to vote on
the Plan must vote to accept or reject the Plan and submit an election with respect to the releases
by holders of Claims and Interests provided in Article VIII.D of the Plan in accordance with the
Disclosure Statement Order.

        175.    Warrants means warrants to purchase 6.5% of the New Common Equity Interests
(calculated after the issuance of New Common Equity Interest to Holders of Allowed DIP Claims
on account of such DIP Claims pursuant to the Plan, the DIP Backstop Equity Issuance, the
issuance of New Common Equity Interests to Holders of Allowed Prepetition Credit Facility
Claims on account of such Prepetition Credit Facility Claims pursuant to the Plan, and the
conversion, if any, of New Preferred Equity Interests into New Common Equity Interests
(regardless of when the conversion, if any, of the New Preferred Equity Interests into New
Common Equity Interests occurs), but before giving effect to dilution from the Management
Incentive Plan), with a cashless Exercise Price and a five (5) year term.




                                                  17
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20     Page 22 of 72




B.        Rules of Interpretation

        For purposes herein: (i) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (ii) except
as otherwise provided herein, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (iii) except as otherwise provided, any reference herein to an
existing document or exhibit having been filed or to be filed shall mean that document or exhibit,
as it may thereafter be amended, restated, supplemented, or otherwise modified in accordance with
the Plan; (iv) unless otherwise specified herein, all references herein to “Articles” are references
to Articles of the Plan or hereto; (v) unless otherwise stated herein, the words “herein,” “hereof,”
and “hereto’’ refer to the Plan in its entirety rather than to a particular portion of the Plan;
(vi) captions and headings to Articles are inserted for convenience of reference only and are not
intended to be a part of or to affect the interpretation hereof; (vii) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation”; (viii) unless otherwise specified, the
rules of construction set forth in section 102 of the Bankruptcy Code shall apply to the Plan;
(ix) any term used in capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; (x) any docket number references
in the Plan shall refer to the docket number of any document filed with the Bankruptcy Court in
the Chapter 11 Cases; (xi) references to “Proofs of Claim,” “Holders of Claims,” “Disputed
Claims,” and the like shall include “Proofs of Interest,” “Holders of Interests,” “Disputed
Interests,” and the like, as applicable; (xii) references to “shareholders,” “directors,” and/or
“officers” shall also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable state limited liability company laws; (xiii) any immaterial effectuating
provisions may be interpreted by the Debtors in such a manner that is consistent with the overall
purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity; (xiv) except as otherwise provided, any references to the
Effective Date shall mean the Effective Date or as soon as reasonably practicable thereafter; and
(xv) any reference to an Entity as a Holder of a Claim or Interest includes such Entity’s permitted
successors and assigns.

C.        Computation of Time

        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed herein. If the date on which a
transaction may occur pursuant to the Plan shall occur on a day that is not a Business Day, then
such transaction shall instead occur on the next Business Day.

D.        Governing Law

      Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State
of New York, without giving effect to the principles of conflict of laws, shall govern the rights,



                                                 18
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 23 of 72




obligations, construction, and implementation of the Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan (except as otherwise
set forth in those agreements, in which case the governing law of such agreement shall control);
provided, that corporate or limited liability company governance matters relating to the Debtors
not incorporated or formed (as applicable) in the State of New York shall be governed by the laws
of the state of incorporation or formation (as applicable) of the applicable Debtor.

E.        Reference to Monetary Figures

      All references in the Plan to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided herein.

F.        Reference to the Debtors

       Except as otherwise specifically provided in the Plan to the contrary, references in the Plan
to the Debtors or the Reorganized Company shall mean the Debtors and the Reorganized
Company, as applicable, to the extent the context requires.

G.        Controlling Document

        In the event of any conflict between the terms and provisions in the Plan (without reference
to the Plan Supplement) and the terms and provisions in the Disclosure Statement, the Plan
Supplement, any other instrument or document created or executed pursuant to the Plan, or any
order (other than the Confirmation Order) referenced in the Plan (or any exhibits, schedules,
appendices, supplements, or amendments to any of the foregoing), the Plan (without reference to
the Plan Supplement) shall govern and control; provided, however, that in the event of a conflict
between the Confirmation Order, on the one hand, and any of the Plan and the Plan Supplement,
on the other hand, the Confirmation Order shall govern and control in all respects.

H.        Certain Consent Rights

        Notwithstanding anything in the Plan to the contrary, any and all consent rights set forth in
the Restructuring Support Agreement with respect to the form and substance of the Plan and the
Plan Supplement, including any amendments, restatements, supplements, or other modifications
to such documents, and any consents, waivers, or other deviations under or from any such
documents, shall be incorporated herein by this reference (including to the applicable definitions
in Article I.A of the Plan) and fully enforceable as if stated in full herein.

                                           ARTICLE II.
                       ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

       In accordance with section 1123(a)(1) of the Bankruptcy Code, Priority Tax Claims and
Administrative Claims, including DIP Claims, Professional Fee Claims, and Postpetition
Intercompany Claims, have not been classified and, thus, are excluded from the classification of
Claims and Interests set forth in Article III of the Plan.




                                                 19
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20     Page 24 of 72




A.        Administrative Claims

        Except with respect to DIP Claims, Professional Fee Claims, Restructuring Expenses, and
Senior Notes Trustee Claims, and except to the extent that an Administrative Claim has already
been paid during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and the
applicable Debtor agree to less favorable treatment, each Holder of an Allowed Administrative
Claim shall be paid in full in Cash (i) on the Effective Date, if such Administrative Claim is
Allowed as of the Effective Date (or, if not then due, when such Allowed Administrative Claim is
due or as soon as reasonably practicable thereafter) or (ii) if such Administrative Claim is not
Allowed as of the Effective Date, upon entry of an order of the Bankruptcy Court Allowing such
Claim, or as soon as reasonably practicable thereafter; provided that if an Allowed Administrative
Claim arises from liabilities incurred by the Debtors’ Estates in the ordinary course of business
after the Petition Date, such Claim shall be paid in accordance with the terms and conditions of
the particular transaction giving rise to such Claim in the ordinary course.

       On the later of (a) the Effective Date and (b) the date on which such fees, expenses, or
disbursements would be required to be paid under the terms of the DIP Order, the Debtors or the
Reorganized Company, as applicable, shall pay all Restructuring Expenses that have accrued and
are unpaid as of the Effective Date and are required to be paid under or pursuant to the DIP Order.

        Notwithstanding anything to the contrary herein, on the Effective Date, the Reorganized
Company shall pay in full in Cash, without application to or approval of the Bankruptcy Court and
without a deduction from distributions made to Holders of Senior Notes Claims, any and all unpaid
Senior Notes Trustee Claims, subject to an aggregate cap of $275,000. The Senior Notes Trustee
shall provide reasonably detailed invoices relating to all incurred and unpaid Senior Notes Trustee
Claims as of such date, together with an estimate of Senior Notes Trustee Claims to be incurred
from such date up to and including the Effective Date, to the Debtors no later than five (5) days
before the Effective Date (subject to redaction to preserve attorney-client privilege). If the Debtors
or the Reorganized Company, as applicable, dispute any invoices of the Senior Notes Trustee, the
Debtors or Reorganized Company, as applicable, shall (i) pay the undisputed portion of the
invoices and (ii) notify the Senior Notes Trustee of such dispute within three (3) days after
presentation of the invoices. Upon notification of a dispute, the Senior Notes Trustee may submit
such dispute for resolution by the Bankruptcy Court or assert the Senior Notes Trustee’s priority
in respect of payment under section 6.10 of the Senior Notes Indenture and the right to exercise
the Senior Notes Trustee’s charging lien under section 7.06(d) of the Senior Notes Indenture. To
the extent that the Senior Notes Trustee provides services, or incurs costs or expenses, including
professionals’ fees, in connection with the Plan, the Confirmation Order, or the Senior Notes
Indenture, on or after the Effective Date, the Senior Notes Trustee shall be entitled to receive from
the Reorganized Company, without further Bankruptcy Court approval, reasonable compensation
for such services and reimbursement of reasonable out-of-pocket expenses incurred in connection
with such services. The payment of such compensation and expenses will be made promptly and
on the terms provided herein or as otherwise agreed to by the Senior Notes Trustee and the
Reorganized Company, as applicable.

       Except as otherwise provided in this Article II.A or the Claims Bar Date Order, and except
with respect to Administrative Claims that are DIP Claims, Restructuring Expenses, or
Professional Fee Claims, requests for payment of Administrative Claims must be filed and served



                                                 20
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231       Filed 11/16/20   Page 25 of 72




on the Reorganized Company pursuant to the procedures specified in the Confirmation Order and
the notice of entry of the Confirmation Order no later than the Administrative Claims Bar Date;
provided that the Administrative Claims Bar Date does not apply to Professional Fee Claims or
Administrative Claims arising in the ordinary course of business.

     HOLDERS OF ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO, BUT
DO NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF SUCH
ADMINISTRATIVE CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR DATE
SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM ASSERTING
SUCH ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS, THE REORGANIZED
COMPANY, THE ESTATES, OR THE PROPERTY OF ANY OF THE FOREGOING,
AND SUCH ADMINISTRATIVE CLAIMS SHALL BE DEEMED DISCHARGED AS OF
THE EFFECTIVE DATE.

B.        DIP Claims

       All DIP Claims shall be deemed Allowed as of the Effective Date in an amount equal to
the aggregate amount of the DIP Obligations (as defined in the DIP Order), including (i) the
principal amount outstanding under the DIP Facility on such date; (ii) all interest accrued and
unpaid thereon through and including the date of payment; and (iii) all accrued fees, expenses, and
indemnification obligations payable under the DIP Documents.

        On the Effective Date, in full and final satisfaction, settlement, release, and discharge of,
and in exchange for, each Allowed DIP Claim, each Holder of an Allowed DIP Claim shall receive
(i) Cash in the amount of any accrued and unpaid interest owed to such Holder under the DIP
Facility and (ii) its Pro Rata share of:

                   95.0% of the New Common Equity Interests at the Undiscounted Price Per Share,
                    subject to dilution by the DIP Backstop Equity Issuance, the Warrants, the
                    Management Incentive Plan, and the conversion, if any, of New Preferred Equity
                    Interests into New Common Equity Interests;

                   the New Debt; and

                   solely with respect to Eligible DIP Claim Holders, the Subscription Rights.

         Each Holder of an Allowed DIP Claim that is also a DIP Backstop Party shall also receive
its pro rata share of the DIP Backstop Equity Issuance.

         Each Holder of an Allowed DIP Claim, other than the Deleveraging Commitment Parties,
shall be able to elect, on a dollar-for-dollar basis (calculated on the basis of a price per share equal
to the Adjusted Common Stock Price Per Share), to substitute some or all of its allocated New
Common Equity Interests for New Debt, in an aggregate amount (among all such electing Holders
of Allowed DIP Claims) not to exceed the Exit Facility Available Amount. To the extent that,
after such reallocation, the Deleveraging Commitment Parties would continue to be allocated New
Debt, each Deleveraging Commitment Party shall have the option (on a several basis) to substitute
all or a portion of its allocation of New Debt for New Common Equity Interests.



                                                    21
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO             Doc 1231    Filed 11/16/20   Page 26 of 72




C.        Professional Fee Claims

          1.        Final Fee Applications

        All final requests for payment of Professional Fee Claims must be filed with the
Bankruptcy Court no later than the first Business Day that is forty-five (45) calendar days after the
Effective Date unless otherwise ordered by the Bankruptcy Court. Objections to any Professional
Fee Claims must be filed and served on counsel to the Debtors, counsel to the Ad Hoc Group,
counsel to the Creditors’ Committee, the U.S. Trustee, and the requesting party no later than
twenty-one (21) calendar days after the filing of the final applications for compensation or
reimbursement (unless otherwise agreed by the Debtors and the party requesting compensation of
a Professional Fee Claim).

          2.        Professional Fee Escrow

        If the Professional Fee Reserve Amount is greater than zero, as soon as reasonably
practicable after the Confirmation Date and no later than the Effective Date, the Debtors shall
establish and fund the Professional Fee Escrow with Cash equal to the Professional Fee Reserve
Amount, and no Liens, claims, or interests shall encumber the Professional Fee Escrow in any way
(whether on account of the New Debt or otherwise). The Professional Fee Escrow (including
funds held in the Professional Fee Escrow) (i) shall not be and shall not be deemed property of the
Debtors, the Estates, or the Reorganized Company and (ii) shall be held in trust for the
Professionals; provided, that funds remaining in the Professional Fee Escrow after all Professional
Fee Claims have been Allowed and irrevocably paid in full or Disallowed shall promptly be paid
to the Reorganized Company without any further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity. Allowed Professional Fee Claims shall be paid in Cash by
the Debtors or the Reorganized Company, as applicable, to such Professionals from funds held in
the Professional Fee Escrow when such Claims are Allowed by an order of the Bankruptcy Court;
provided, that the Debtors’ obligations with respect to Professional Fee Claims shall not be limited
nor deemed to be limited in any way to the balance of funds held in the Professional Fee Escrow.

          3.        Professional Fee Reserve Amount

        No later than five (5) Business Days prior to the Effective Date, holders of Professional
Fee Claims shall provide a reasonable estimate of unpaid Professional Fee Claims incurred in
rendering services to the Debtors prior to approval by the Bankruptcy Court through and including
the Effective Date, including any fees and expenses projected to be outstanding as of the Effective
Date, and the Debtors shall escrow such estimated amounts for the benefit of the holders of the
Professional Fee Claims until the fee applications related thereto are resolved by Final Order or
agreement of the parties; provided, that such estimate shall not be deemed to limit the amount of
fees and expenses that are the subject of a Professional’s final request for payment of filed
Professional Fee Claims. If a holder of a Professional Fee Claim does not provide an estimate, the
Debtors shall estimate the unpaid and unbilled reasonable and necessary fees and out-of-pocket
expenses of such holder of a Professional Fee Claim. When all Professional Fee Claims have been
Allowed and paid in full or Disallowed, any remaining amount in such escrow shall promptly be
released from such escrow and revert to, and ownership thereof shall vest in, the Reorganized
Company without any further action or order of the Bankruptcy Court.



                                                    22
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231     Filed 11/16/20    Page 27 of 72




          4.        Post-Effective Date Fees and Expenses

        Except as otherwise specifically provided in the Plan, on and after the Effective Date, the
Reorganized Company shall, in the ordinary course of business and without any further notice to
or action, order, or approval of the Bankruptcy Court, pay in Cash the reasonable legal,
professional, or other fees and expenses related to implementation of the Plan incurred by the
Debtors. Upon the Effective Date, any requirement that Professionals comply with sections 327
through 331, 363, and 1103 of the Bankruptcy Code in seeking retention for services rendered
after such date shall terminate, and the Reorganized Company may employ any Professional in the
ordinary course of business without any further notice to or action, order, or approval of the
Bankruptcy Court.

          5.        Priority Tax Claims

        Except to the extent that a Holder of an Allowed Priority Tax Claim and the applicable
Debtor agree to a less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of and in exchange for each Allowed Priority Tax Claim, each Holder of such Allowed
Priority Tax Claim shall be treated in accordance with the terms set forth in section 1129(a)(9)(C)
of the Bankruptcy Code, and, for the avoidance of doubt, Holders of Allowed Priority Tax Claims
shall receive interest on such Allowed Priority Tax Claims after the Effective Date in accordance
with sections 511 and 1129(a)(9)(C) of the Bankruptcy Code.

                                             ARTICLE III.
           CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.        Summary of Classification

        All Claims and Interests, except for Claims addressed in Article II of the Plan, are classified
in the Classes set forth in this Article III. A Claim or Interest is classified in a particular Class
only to the extent that the Claim or Interest qualifies within the description of that Class and is
classified in other Classes to the extent that any portion of the Claim or Interest qualifies within
the description of such other Classes. A Claim or Interest also is classified in a particular Class
for the purpose of receiving distributions pursuant to the Plan only to the extent that such Claim is
an Allowed Claim in that Class and has not been paid, released, or otherwise satisfied prior to the
Effective Date.

        The classification of Claims and Interests against each Debtor pursuant to the Plan is as set
forth below. The Plan shall apply as a separate Plan for each of the Debtors, and the classification
of Claims and Interests set forth herein shall apply separately to each of the Debtors. All of the
potential Classes for the Debtors are set forth herein. Certain of the Debtors may not have Holders
of Claims or Interests in a particular Class or Classes, and such Claims shall be treated as set forth
in Article III.F of the Plan.




                                                  23
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO             Doc 1231        Filed 11/16/20    Page 28 of 72




          1.        Class Identification

        The classification of Claims and Interests against each Debtor (as applicable) pursuant to
the Plan is as follows:

     Class                    Designation                    Treatment              Entitled to Vote
      1             Priority Non-Tax Claims                  Unimpaired        No (Presumed to Accept)

      2                  Other Secured Claims                Unimpaired        No (Presumed to Accept)

      3        Prepetition Credit Facility Claims             Impaired                     Yes

      4            General Unsecured Claims                   Impaired                     Yes

      5        Membership Agreement Claims                    Impaired                     Yes
                                                             Impaired or        No (Presumed to Accept
      6                  Intercompany Claims
                                                             Unimpaired          or Deemed to Reject)
      7                  Subordinated Claims                  Impaired           No (Deemed to Reject)
                                                             Impaired or        No (Presumed to Accept
      8              Intercompany Interests
                                                             Unimpaired          or Deemed to Reject)
      9              Parent Equity Interests                  Impaired           No (Deemed to Reject)

B.        Treatment of Claims and Interests

          1.        Class 1 – Priority Non-Tax Claims

                    a.        Classification: Class 1 consists of all Priority Non-Tax Claims.

                    b.        Treatment: Except to the extent that a Holder of an Allowed Priority Non-
                              Tax Claim against the Debtors agrees to a less favorable treatment of such
                              Claim, in full and final satisfaction, compromise, settlement, release, and
                              discharge of and in exchange for such Allowed Priority Non-Tax Claim, at
                              the option of the Debtors: (i) each such holder shall receive payment in
                              Cash in an amount equal to such Claim, payable on the later of the Effective
                              Date and the date that is ten (10) Business Days after the date on which such
                              Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, or
                              as soon thereafter as is reasonably practicable; or (ii) on the Effective Date,
                              such Holder’s Allowed Priority Non-Tax Claim shall be Reinstated.

                    c.        Voting: Class 1 is Unimpaired under the Plan. Each Holder of a Priority
                              Non-Tax Claim is conclusively presumed to have accepted the Plan
                              pursuant to section 1126(f) of the Bankruptcy Code. Therefore, Holders of
                              Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan,



                                                        24
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO              Doc 1231       Filed 11/16/20     Page 29 of 72




                              and the votes of such Holders shall not be solicited with respect to Priority
                              Non-Tax Claims.

          2.        Class 2 – Other Secured Claims

                    a.        Classification: Class 2 consists of all Other Secured Claims.

                    b.        Treatment: Except to the extent that a Holder of an Allowed Other Secured
                              Claim against the Debtors agrees to a less favorable treatment of such
                              Claim, in full and final satisfaction, compromise, settlement, release, and
                              discharge of and in exchange for such Allowed Other Secured Claim, at the
                              option of the Debtors: (i) each such Holder shall receive Cash in an amount
                              equal to the Allowed amount of such Claim on the later of the Effective
                              Date and the date that is ten (10) Business Days after the date on which such
                              Other Secured Claim becomes an Allowed Claim; (ii) on the Effective Date,
                              such Holder’s Allowed Other Secured Claim shall be Reinstated; (iii) on the
                              Effective Date, such Holder shall receive such other treatment sufficient to
                              render such Holder’s Allowed Other Secured Claim Unimpaired; or (iv) on
                              the Effective Date, such Holder shall receive delivery of, or shall retain, the
                              applicable collateral securing any such Claim up to the secured amount of
                              such Claim pursuant to section 506(a) of the Bankruptcy Code and payment
                              of any interest required under section 506(b) of the Bankruptcy Code in
                              satisfaction of the Allowed amount of such Other Secured Claim.

                    c.        Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other
                              Secured Claim is conclusively presumed to have accepted the Plan pursuant
                              to section 1126(f) of the Bankruptcy Code. Therefore, Holders of Other
                              Secured Claims are not entitled to vote to accept or reject the Plan, and the
                              votes of such Holders shall not be solicited with respect to Other Secured
                              Claims.

          3.        Class 3 – Prepetition Credit Facility Claims

                    a.        Classification: Class 3 consists of all Prepetition Credit Facility Claims.

                    b.        Allowance: The Prepetition Credit Facility Claims are Allowed in the
                              aggregate amount of $690,784,861.41, plus fees, expenses, and other
                              amounts arising and payable under and in accordance with the Prepetition
                              Loan Documents, to the extent permitted by the Bankruptcy Code.

                    c.        Treatment: Except to the extent that a Holder of an Allowed Prepetition
                              Credit Facility Claim agrees to a less favorable treatment of such Claim, in
                              full and final satisfaction, compromise, settlement, release, and discharge
                              of and in exchange for such Allowed Prepetition Credit Facility Claim, on
                              the Effective Date, each such Holder shall receive, pursuant to the
                              Restructuring Transactions, its Pro Rata share of 5.0% of the New Common
                              Equity Interests, subject to dilution by the DIP Backstop Equity Issuance,



                                                        25
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO             Doc 1231       Filed 11/16/20    Page 30 of 72




                              the Warrants, the Management Incentive Plan, and the conversion, if any,
                              of New Preferred Equity Interests into New Common Equity Interests.

                    d.        Voting: Class 3 is Impaired under the Plan and is entitled to vote to accept
                              or reject the Plan.

          4.        Class 4 – General Unsecured Claims

                    a.        Classification: Class 4 consists of all General Unsecured Claims.

                    b.        Treatment: Except to the extent that a Holder of an Allowed General
                              Unsecured Claim agrees to a less favorable treatment of such Claim, in full
                              and final satisfaction, compromise, settlement, release, and discharge of and
                              in exchange for such Allowed General Unsecured Claim, on the Effective
                              Date or as soon as reasonably practicable thereafter, each such Holder shall
                              receive, without regard to the particular Debtor against which such Claim is
                              Allowed:

                                    with respect to each General Unsecured Claim that (i) is Allowed in
                                     an amount less than or equal to $250,000 or (ii) is held by an
                                     Ineligible GUC Holder and is Allowed in amount greater than
                                     $250,000 but less than or equal to $400,000, Cash in an amount
                                     equal to 1% of the amount of such Allowed General Unsecured
                                     Claim, to be funded from the General Unsecured Claim Recovery
                                     Cash Pool (the “GUC Cash Recovery”); and

                                    with respect to each General Unsecured Claim that (i) is held by an
                                     Eligible GUC Holder and is Allowed in an amount greater than
                                     $250,000 but less than or equal to $400,000 or (ii) is Allowed in an
                                     amount greater than $400,000, its Pro Rata share of the Warrants;
                                     provided, that, if the number of Holders receiving Warrants will
                                     exceed 1,500, then the Debtors reserve the right to provide the GUC
                                     Cash Recovery (in lieu of its Pro Rata share of Warrants) to Eligible
                                     GUC Holders that hold General Unsecured Claims that are Allowed
                                     in an amount greater than $250,000 but less than or equal to
                                     $400,000 on account of such Claims, beginning with the Holder of
                                     the General Unsecured Claim Allowed in the smallest aggregate
                                     amount, such that the number of Holders that will receive Warrants
                                     does not exceed 1,500.

                    c.        Voting: Class 4 is Impaired under the Plan and is entitled to vote to accept
                              or reject the Plan.

          5.        Class 5 –Membership Agreement Claims

                    a.        Classification: Class 5 consists of all Membership Agreement Claims.




                                                       26
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO             Doc 1231       Filed 11/16/20    Page 31 of 72




                    b.        Treatment: Except to the extent that a Holder of an Allowed Membership
                              Agreement Claim agrees to a less favorable treatment of such Claim, in full
                              and final satisfaction, compromise, settlement, release, and discharge of and
                              in exchange for such Allowed Membership Agreement Claim, on the
                              Effective Date or as soon as reasonably practicable thereafter, each such
                              Holder shall receive, without regard to the particular Debtor against which
                              such Claim is Allowed:

                                    with respect to each Membership Agreement Claim that is Allowed
                                     in amount less than or equal to $250.00, a Gift Card in the amount
                                     of $25.00; and

                                    with respect to each Membership Agreement Claim that is Allowed
                                     in amount greater than $250.00, a Gift Card in the amount of $50.00.

                    c.        Voting: Class 5 is Impaired under the Plan and is entitled to vote to accept
                              or reject the Plan.

          6.        Class 6 – Intercompany Claims

                    a.        Classification: Class 6 consists of all prepetition Intercompany Claims.

                    b.        Treatment: On or after the Effective Date, all Intercompany Claims shall
                              be adjusted, continued, settled, Reinstated, discharged, or eliminated in a
                              tax-efficient manner (to the extent reasonably practicable) as determined by
                              the Debtors or the Reorganized Company, as applicable, in their reasonable
                              discretion, but in no event paid in Cash.

                    c.        Voting: Class 6 is Impaired or Unimpaired under the Plan. Holders of
                              Intercompany Claims are either (i) deemed to have rejected the Plan
                              pursuant to section 1126(g) of the Bankruptcy Code or (ii) conclusively
                              presumed to have accepted the Plan pursuant to section 1126(f) of the
                              Bankruptcy Code. Therefore, Holders of Intercompany Claims are not
                              entitled to vote to accept or reject the Plan, and the votes of such Holders
                              shall not be solicited with respect to Intercompany Claims.

          7.        Class 7 – Section 510(b) Claims

                    a.        Classification: Class 7 consists of all Section 510(b) Claims.

                    b.        Treatment: Section 510(b) Claims shall be cancelled, released, discharged,
                              and extinguished as of the Effective Date and shall be of no further force or
                              effect, and Holders of Section 510(b) Claims shall not receive any
                              distribution on account of such Claims.

                    c.        Voting: Each Holder of a Section 510(b) Claim is deemed to have rejected
                              the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore,
                              Holders of Section 510(b) Claims are not entitled to vote to accept or reject


                                                       27
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO              Doc 1231       Filed 11/16/20    Page 32 of 72




                              the Plan, and the votes of such Holders shall not be solicited with respect to
                              510(b) Claims.

          8.        Class 8 – Intercompany Interests

                    a.        Classification: Class 8 consists of all Intercompany Interests.

                    b.        Treatment: On the Effective Date, all Intercompany Interests shall be
                              cancelled, Reinstated, or receive such other tax-efficient treatment (to the
                              extent reasonably practicable) as determined by the Debtors or the
                              Reorganized Company, as applicable, in their reasonable discretion.

                    c.        Voting: Class 8 is Impaired or Unimpaired under the Plan. Holders of
                              Intercompany Interests are either (i) deemed to have rejected the Plan
                              pursuant to section 1126(g) of the Bankruptcy Code or (ii) conclusively
                              presumed to have accepted the Plan pursuant to section 1126(f) of the
                              Bankruptcy Code. Therefore, Holders of Intercompany Interests are not
                              entitled to vote to accept or reject the Plan, and the votes of such Holders
                              shall not be solicited with respect to Intercompany Interests.

          9.        Class 9 – Parent Equity Interests

                    a.        Classification: Class 9 consists of all Parent Equity Interests.

                    b.        Treatment: On the Effective Date, Parent Equity Interests shall be cancelled,
                              released, and extinguished, and be of no further force or effect, whether
                              surrendered for cancellation or otherwise, and there shall be no distributions
                              for Holders of Parent Equity Interests on account of such Interests.

                    c.        Voting: Class 9 is Impaired under the Plan. Holders of Parent Equity
                              Interests are deemed to have rejected the Plan pursuant to section 1126(g)
                              of the Bankruptcy Code. Therefore, Holders of Parent Equity Interests are
                              not entitled to vote to accept or reject the Plan.

C.        Special Provision Governing Unimpaired Claims

        Except as otherwise specifically provided in the Plan, nothing herein shall be deemed to
affect, diminish, or impair the Debtors’ or the Reorganized Company’s rights and defenses, both
legal and equitable, with respect to any Reinstated Claim or Unimpaired Claim, including legal
and equitable defenses to setoffs or recoupment against Reinstated Claims or Unimpaired Claims,
and, except as otherwise specifically provided in the Plan, nothing herein shall be deemed to be a
waiver or relinquishment of any claim, Cause of Action, right of setoff, or other legal or equitable
defense that the Debtors had immediately prior to the Petition Date against or with respect to any
Claim that is Unimpaired by the Plan. Except as otherwise specifically provided in the Plan, the
Debtors and the Reorganized Company shall have, retain, reserve, and be entitled to assert all such
claims, Causes of Action, rights of setoff, and other legal or equitable defenses that the Debtors
had immediately prior to the Petition Date fully as if the Chapter 11 Cases had not been
commenced, and all of the Debtors’ and the Reorganized Company’s legal and equitable rights


                                                        28
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231    Filed 11/16/20     Page 33 of 72




with respect to any Reinstated Claim or Claim that is Unimpaired by this Plan may be asserted
after the Confirmation Date and the Effective Date to the same extent as if the Chapter 11 Cases
had not been commenced.

D.        Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

        Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of confirmation
by acceptance of the Plan by any Impaired Class of Claims. The Debtors shall seek confirmation
of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class
of Claims or Interests.

E.        Subordinated Claims

        Except as expressly provided herein, the allowance, classification, and treatment of all
Allowed Claims and Allowed Interests and the respective distributions and treatments under the
Plan take into account and conform to the relative priority and rights of the Claims and Interests
in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors and
the Reorganized Company reserve the right to reclassify any Allowed Claim or Interest in
accordance with any contractual, legal, or equitable subordination relating thereto.

F.        Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the
date of the Confirmation Hearing shall be deemed eliminated from the Plan for purposes of voting
to accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by
such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

G.        Voting Classes; Presumed Acceptance by Non-Voting Classes

        If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the Plan shall be presumed accepted
by the Holders of such Claims or Interests in such Class.

H.        Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or
Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.




                                                 29
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO         Doc 1231     Filed 11/16/20   Page 34 of 72




                                           ARTICLE IV.
                              MEANS FOR IMPLEMENTATION OF THE PLAN

A.        Finality of Distributions

      Subject to Article VI of the Plan, all distributions made to Holders of Allowed Claims and
Allowed Interests, as applicable, in any Class are intended to be and shall be final.

B.        No Substantive Consolidation

        The Plan is being proposed as a joint plan of reorganization of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of reorganization for each
Debtor. The Plan is not premised upon the substantive consolidation of the Debtors with respect
to the Classes of Claims or Interests set forth in the Plan.

C.        Sources of Consideration for Plan Distributions

        The Reorganized Company shall fund distributions under the Plan with (i) Cash on hand
and (ii) the issuance of the New Equity Interests, the New Debt, and the Warrants.

D.        New Debt

         Reorganized 24 Hour Worldwide or AcquisitionCo (if applicable) shall issue the New Debt
and provide any related guarantees, and the New Debt will be made available to Reorganized 24
Hour Worldwide or AcquisitionCo (if applicable), pursuant to and subject to the terms and
conditions set forth in the Exit Facility Documents, and, with respect to AcquisitionCo pursuant
to the terms and conditions set forth in the Acquisition Agreement.

         Confirmation shall be deemed approval of the issuance and incurrence of the New Debt
(including the transactions contemplated thereby, and all actions to be taken, undertakings to be
made, and obligations and guarantees to be incurred and fees paid in connection therewith), and to
the extent not approved by the Bankruptcy Court previously, the Reorganized Company shall be
authorized to execute and deliver those documents necessary or appropriate to issue and incur the
New Debt and related guarantees, including the Exit Facility Documents, without further notice to
or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule, or
vote, consent, authorization, or approval of any Person, subject to such modifications as the
Debtors (with the consent of the Requisite Consenting Creditors) or Reorganized Company may
deem to be necessary to consummate the New Debt. The foregoing does not extend to any equity
holder or board actions required under applicable law with respect to AcquisitionCo and any
affiliate of AcquisitionCo (including All Day Holdings). The obligations incurred by the
Reorganized Company pursuant to the Exit Term Loan Facility and the Exit Facility Documents
shall be secured and paid or otherwise satisfied pursuant to, and as set forth in, the Exit Facility
Documents.

E.        New Equity Interests and Warrants

        In the event that the Purchase Transaction is not elected, Reorganized Parent is authorized
to issue or cause to be issued and shall issue, and whether the Purchase Transaction is elected or



                                                 30
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO      Doc 1231       Filed 11/16/20    Page 35 of 72




not, Reorganized 24 Hour Worldwide is authorized to distribute and shall distribute, the New
Equity Interests and Warrants without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule, or the vote, consent, authorization, or
approval of any Person. The foregoing does not extend to any equity holder or board actions
required under applicable law with respect to AcquisitionCo and any affiliate of AcquisitionCo
(including All Day Holdings). The New Equity Interests shall be issued and distributed free and
clear of all Liens, claims, and other interests.

        The Warrants shall be automatically exercisable upon any scheme of merger, acquisition,
reorganization, liquidation, dissolution, winding-up or sale of the Reorganized Company or the
sale of all or substantially all the assets of the Reorganized Company where the Exercise Price is
achieved. The Warrants shall have anti-dilution protection with respect to the impact of any of the
following: (a) future dividends; (b) recapitalizations, stock splits, and stock dividends; (c) the
issuance and conversion, if any, of New Preferred Equity Interests in connection with the Rights
Offering (on an as-converted basis, regardless of when the conversion, if any, of New Preferred
Equity Interests into New Common Equity Interests occurs); and (d) a change of control that occurs
after the Effective Date but prior to the expiration of the Warrants. Holders of Warrants shall have
standard information rights.

        Any Person’s acceptance of New Equity Interests shall be deemed to constitute its
agreement to be bound by the Shareholders Agreement, if any, and the New Organizational
Documents, as the same may be amended, supplemented, or modified from time to time following
the Effective Date in accordance with their terms. The Shareholders Agreement, if any, and the
New Organizational Documents shall be binding on all holders of the New Equity Interests (and
their respective successors and assigns), whether such New Equity Interests are received or to be
received on or after the Effective Date and regardless of whether such holder executes or delivers
a signature page to the Shareholders Agreement, if any, or the New Organizational Documents.
Notwithstanding the foregoing, Reorganized Parent or All Day Holdings may condition the receipt
of any New Equity Interests issued pursuant to the Plan upon the receipt of duly executed counter-
signature pages to the Shareholders Agreement, if any.

        All of the New Equity Interests and Warrants issued and/or distributed pursuant to the Plan
shall be duly authorized, validly issued, and, as applicable, fully paid, and non-assessable. Each
distribution and issuance of the New Equity Interests and Warrants under the Plan shall be
governed by the terms and conditions set forth in the Plan applicable to such distribution or
issuance and by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity receiving such
distribution or issuance.

F.        New Organizational Documents

       On or prior to the Effective Date, the New Organizational Documents shall be filed with
the applicable Secretaries of State and/or other applicable authorities in their respective states,
provinces, or countries of incorporation or organization in accordance with the corporate laws of
the respective states, provinces, or countries of incorporation or organization. The New
Organizational Documents shall prohibit the issuance of non-voting equity securities to the extent
required by section 1123(a)(6) of the Bankruptcy Code. After the Effective Date, the New



                                                31
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 36 of 72




Organizational Documents may be amended and restated as permitted by such documents and the
laws of their respective states, provinces, or countries of incorporation or organization.

        In order to preserve the Reorganized Company’s ability to utilize certain tax attributes that
exist as of the Effective Date, the charter, bylaws, and other organizational documents of the
Reorganized Company may restrict certain transfers of the New Equity Interests.

G.        New Board

       As of the Effective Date, except as set forth in this Article IV.G, all directors, managers,
and other members of existing boards or governance bodies of the Debtors, as applicable, shall
cease to hold office or have any authority from and after such time to the extent not expressly
included in the roster of the New Board.

        The New Board shall consist of seven (7) directors, consisting of (i) the Reorganized
Company’s Chief Executive Officer and (ii) six (6) directors designated by the Ad Hoc Group (the
initial directors to be so designated in consultation with the Reorganized Company’s Chief
Executive Officer). Each such director shall serve from and after the Effective Date pursuant to
the terms of the applicable New Organizational Documents and other constituent documents of
Reorganized Parent or All Day Holdings.

H.        Employee Matters

        On the Effective Date, the Reorganized Company shall be deemed to have assumed all
Employee Benefit Plans, and the obligations thereunder shall be paid in the ordinary course
consistent with the terms thereof; provided, that the consummation of the Restructuring
Transactions and any associated organizational changes shall not constitute a “change of control”
or “change in control” under any Employee Benefit Plans.

       As of the Effective Date, any provision of an Employee Benefit Plan that provides for
equity-based awards, including any termination-related provisions with respect to equity-based
awards, shall be deemed cancelled and shall be of no further force and effect, whether surrendered
for cancellation or otherwise.

       The Reorganized Company shall continue to honor all retiree benefits in accordance with
section 1129(a)(13) of the Bankruptcy Code, and the obligations thereunder shall be paid in
accordance with the terms thereof.

I.        Corporate Existence

        Except as otherwise provided in the Plan (including with respect to any Restructuring
Transaction undertaken pursuant to the Plan), the New Organizational Documents, or any
agreement, instrument, or other document incorporated in the Plan or the Plan Supplement, on and
after the Effective Date, each Debtor shall continue to exist as a Reorganized Debtor and as a
separate corporation, limited liability company, partnership, or other form of entity, as the case
may be, with all the powers of a corporation, limited liability company, partnership, or other form
of entity, as the case may be, pursuant to the applicable law in the jurisdiction in which each
applicable Debtor is incorporated or formed and pursuant to the respective certificate of


                                                 32
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO        Doc 1231       Filed 11/16/20    Page 37 of 72




incorporation and bylaws (or other analogous formation documents) in effect before the Effective
Date, except to the extent such certificate of incorporation and bylaws (or other analogous
formation documents) are amended by the Plan or otherwise, and to the extent such documents are
amended, such documents are deemed to be amended pursuant to the Plan and require no further
action or approval (other than any requisite filings required under applicable state, provincial, or
federal law).

        After the Effective Date, the Reorganized Debtors shall be authorized to dissolve the
Debtors or the Reorganized Debtors in accordance with applicable law. In the event the Purchase
Transaction occurs, Holdings and Reorganized 24 Hour Worldwide shall be dissolved on or as
promptly as practicable after the Effective Date. Any such dissolution described in this Article
IV.I may be effective as of the Effective Date pursuant to the Confirmation Order, without any
further action by any shareholder, director, manager, or member of the Debtors.

J.        Vesting of Assets in the Reorganized Company

        Except as otherwise provided in the Plan, or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, on the Effective Date, all property in each Estate,
all Causes of Action, all Executory Contracts and Unexpired Leases assumed by any of the
Debtors, and any property acquired by any of the Debtors, including Interests held by the Debtors
in non-Debtor subsidiaries, shall vest in each respective Reorganized Debtor, free and clear of all
Liens, Claims, charges, or other encumbrances unless expressly provided otherwise by the Plan or
the Confirmation Order. On and after the Effective Date, each Reorganized Debtor may operate
its business and may use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action, without supervision or approval by the Bankruptcy Court and free
of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

K.        Cancellation of Existing Interests, Indebtedness, and Other Obligations

        Except as otherwise provided in the Plan, or any agreement, instrument, or other document
incorporated in the Plan, or the Plan Supplement, on the Effective Date (i) the Prepetition Credit
Agreement, the other Prepetition Loan Documents, the Senior Notes Indenture, the other Senior
Notes Documents, the DIP Credit Agreement, the other DIP Documents, and any other certificate,
share, note, bond, indenture, purchase right, option, warrant, or other instrument or document,
directly or indirectly, evidencing or creating any indebtedness or obligation of or ownership
interest in the Debtors giving rise to any Claim or Interest (except such certificates, notes, or other
instruments or documents evidencing indebtedness or obligations of the Debtors that are
specifically Reinstated pursuant to the Plan) shall be deemed cancelled, discharged and of no force
or effect, except, with respect to the Prepetition Credit Agreement, the other Prepetition Loan
Documents, the Senior Notes Indenture, the other Senior Notes Documents, the DIP Credit
Agreement, and the other DIP Documents, as applicable, as necessary to (a) enforce the rights,
claims and interests of the Prepetition Agent, the Senior Notes Trustee, or the DIP Agent, as
applicable, and any predecessor thereof vis-a-vis parties other than the Released Parties; (b) allow
the receipt of and to make distributions under the Plan in accordance with the terms of the
Prepetition Credit Agreement, the Senior Notes Indenture, or the DIP Credit Agreement, as
applicable; (c) preserve any rights of (1) the Prepetition Agent and any predecessor thereof as
against any money or property distributable to Holders of Prepetition Credit Facility Claims,



                                                  33
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO        Doc 1231       Filed 11/16/20    Page 38 of 72




including any priority in respect of payment and the right to exercise any charging liens, (2) the
Prepetition Agent including rights of enforcement, of the Prepetition Agent against any person
other than a Released Party (including the Debtors), including with respect to indemnification or
contribution from the Prepetition Lenders pursuant and subject to the terms of the Prepetition
Credit Agreement as in effect on the Effective Date, (3) the Senior Notes Trustee and any
predecessor thereof as against any money or property distributable to Holders of Senior Notes
Claims, including the Senior Notes Trustee’s priority in respect of payment under section 6.10 of
the Senior Notes Indenture and the right to exercise the Senior Notes Trustee’s charging lien under
section 7.06(d) of the Senior Notes Indenture, and (4) the DIP Agent and any predecessor thereof
as against any money or property distributable to Holders of DIP Claims, including any priority in
respect of payment and the right to exercise any charging liens; and (d) allow the Prepetition Agent,
the Senior Notes Trustee, or the DIP Agent to appear and participate in the Chapter 11 Cases or
any other proceeding with respect to clauses (a) through (c) above, as applicable, and any other
proceedings or appeals related to the Plan; and (ii) the obligations of the Debtors pursuant, relating,
or pertaining to any agreements, indentures, certificates of designation, bylaws, or certificate or
articles of incorporation, or similar documents governing the equity, certificates, notes, bonds,
purchase rights, options, warrants, or other instruments or documents evidencing or creating any
indebtedness or obligation of the Debtors (except such agreements, certificates, notes, or other
instruments evidencing indebtedness or obligations of the Debtors that are specifically Reinstated
pursuant to the Plan) shall be released and discharged; provided, that notwithstanding confirmation
or the occurrence of the Effective Date, any agreement that governs the rights of a Holder of a
Claim shall also continue in effect to allow each of the Prepetition Agent, the Senior Notes Trustee,
and the DIP Agent to appear and be heard in the Chapter 11 Cases or in any proceeding in the
Bankruptcy Court or any other court to enforce the respective obligations owed to such parties
under the Plan.

        Except for the foregoing, (i) subject to the performance by the Prepetition Agent of its
obligations under the Plan, the Prepetition Agent and its agents shall be relieved of all further
duties and responsibilities related to the Prepetition Loan Documents upon the occurrence of the
Effective Date (provided, that the Surviving Prepetition Credit Facility Provisions shall survive in
accordance with the terms of the Prepetition Loan Documents); (ii) subject to the performance by
the Senior Notes Trustee of its obligations under the Plan, the Senior Notes Trustee and its agents
shall be relieved of all further duties and responsibilities related to the Senior Notes Documents
upon the occurrence of the Effective Date (provided, that the Surviving Senior Notes Provisions
shall survive in accordance with the terms of the Senior Notes Documents); and (iii) subject to the
performance by the DIP Agent of its obligations under the Plan, the DIP Agent and its agents shall
be relieved of all further duties and responsibilities related to the DIP Documents upon the
occurrence of the Effective Date (provided, that the Surviving DIP Provisions shall survive in
accordance with the terms of the DIP Documents).

        The commitments and obligations (if any) of the Prepetition Lenders, Prepetition Agent,
and/or any of the DIP Lenders to extend any further or future credit or financial accommodations
to any of the Debtors, any of their respective subsidiaries, or any of their respective successors or
assigns under the Prepetition Credit Agreement or the DIP Documents, as applicable, shall fully
terminate and be of no further force or effect on the Effective Date.




                                                  34
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231    Filed 11/16/20    Page 39 of 72




        Notwithstanding the foregoing, any provision in any document, instrument, lease, or other
agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations,
satisfaction, releases, or discharges provided for in the Plan shall be deemed null and void and
shall be of no force and effect. Nothing contained herein shall be deemed to cancel, terminate,
release, or discharge the obligation of the Debtors or any of their counterparties under any
Executory Contract or Unexpired Lease to the extent such Executory Contract or Unexpired Lease
has been assumed by the Debtors pursuant to a Final Order of the Bankruptcy Court or hereunder.

L.        Corporate Action

         Upon the Effective Date, or as soon thereafter as is reasonably practicable, all actions
contemplated by the Plan shall be deemed authorized and approved by the Bankruptcy Court in all
respects, including, as applicable (i) the issuance of the New Equity Interests; (ii) implementation
of the Restructuring Transactions; (iii) incurrence of the New Debt; (iv) implementation of the
Rights Offering; and (v) all other actions contemplated by the Plan (whether to occur before, on,
or after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving
the corporate structure of the Debtors or the Reorganized Company, and any corporate or other
organizational action required by the Debtors or the Reorganized Company, shall be deemed to
have occurred and shall be in effect on the Effective Date, without any requirement of further
action by the security holders, directors, or officers of the Debtors or the Reorganized Company.
Before, on, or after the Effective Date, as applicable, the appropriate officers of the Debtors and
the Reorganized Company, as applicable, shall be authorized to issue, execute, and deliver the
agreements, documents, securities, and instruments contemplated by the Plan (or necessary or
desirable to effect the transactions contemplated by the Plan), in the name of and on behalf of the
Debtors or the Reorganized Company, as applicable, to the extent not previously authorized by the
Bankruptcy Court. The authorizations and approvals contemplated by this Article IV.L shall be
effective notwithstanding any requirements under non-bankruptcy law. The foregoing does not
extend to any equity holder or board actions required under applicable law with respect to
AcquisitionCo and any affiliate of AcquisitionCo (including All Day Holdings).

M.        Effectuating Documents; Restructuring Transactions

          1.        Restructuring Transactions

        Following the Confirmation Date or as soon as reasonably practicable thereafter, the
Debtors and the Reorganized Company, as applicable, with the consent of the Requisite
Consenting Creditors (such consent not to be unreasonably withheld), may take all actions as may
be necessary or appropriate in their discretion to effectuate any transaction described in, approved
by, contemplated by, or necessary to effectuate the Plan, including (i) the execution and delivery
of appropriate agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance, dissolution, sale,
purchase, or liquidation containing terms that are consistent with the terms of the Plan; (ii) the
execution and delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the
terms of the Plan; (iii) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or



                                                 35
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO           Doc 1231       Filed 11/16/20     Page 40 of 72




dissolution pursuant to applicable state or law; (iv) the issuance of securities; (v) if applicable, the
Reorganized Parent Formation Merger, (vi) if applicable, the Purchase Transaction; and (vii) all
other actions that the Debtors or the Reorganized Company determines to be necessary or
appropriate, including in connection with making filings or recordings that may be required by
applicable law in connection with the Plan, all of which shall be authorized and approved in all
respects, in each case, without further action being required under applicable law, regulation,
order, or rule or the governing documents of the Debtors or the Reorganized Company
(collectively, the “Restructuring Transactions”). The foregoing does not extend to any equity
holder or board actions required under applicable law with respect to AcquisitionCo and any direct
or indirect parent entity of AcquisitionCo (including All Day Holdings).

          2.        Reorganized Parent Formation Merger

        The Debtors shall implement the following transactions on or immediately after the
Effective Date (absent electing to implement the Purchase Transaction) as part of the Reorganized
Parent Formation Merger in the following order and in accordance with the Restructuring
Transactions: (i) Reorganized 24 Hour Worldwide shall form New 24 Hour Parent; (ii) New 24
Hour Parent shall form New 24 Hour Worldwide LLC; (iii) Reorganized 24 Hour Worldwide shall
merge with and into New 24 Hour Worldwide LLC, with New 24 Hour Worldwide LLC surviving,
and pursuant to the merger, the New Common Equity Interests, New Preferred Equity Interest and
Warrants in Reorganized 24 Hour Worldwide are exchanged for the identical interests in New 24
Hour Parent; and (iv) New 24 Hour Parent becomes a guarantor under and in accordance with the
Exit Term Loan Facility.

          3.        Purchase Transaction

        In the event Debtors elect (on or before the Purchase Transaction Election Date) to
implement the Purchase Transaction, the Debtors shall implement the Purchase Transaction as set
forth in Exhibit B herein and in accordance with the Restructuring Transactions.

N.        Rights Offering and Backstop Commitment Agreement

          1.        Rights Offering

       Following approval by the Bankruptcy Court of the Disclosure Statement and the Rights
Offering Procedures, one or more of the Debtors shall conduct the Rights Offering. In accordance
with the Subscription Agreement, the Rights Offering Backstop Commitment Agreement, and the
Rights Offering Procedures, each Eligible DIP Claim Holder shall have Subscription Rights in the
Rights Offering to purchase up to its pro rata allocation of the Rights Offering Amount, subject to
the Rights Offering Holdback.

          2.        Rights Offering Backstop Commitment Agreement

        In accordance with the Rights Offering Backstop Commitment Agreement and subject to
the terms and conditions thereof:

                   each of the Commitment Parties shall (i) fully exercise all of its Subscription Rights
                    and (ii) purchase its pro rata share of any unsubscribed Rights Offering Shares that


                                                     36
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO         Doc 1231       Filed 11/16/20   Page 41 of 72




                    are not purchased by Eligible DIP Claim Holders that are not Commitment Parties
                    as part of the Rights Offering; and

                   in exchange for providing their respective Backstop Commitments, each
                    Commitment Party will receive its respective allocation of the Backstop
                    Commitment Premium.

O.        Exemption from Certain Taxes and Fees

         To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code,
(i) the issuance, transfer or exchange of any securities, instruments or documents, (ii) the creation
of any Lien, mortgage, deed of trust or other security interest, (iii) any transfers (directly or
indirectly) of property pursuant to the Plan or the Plan Supplement, including the Purchase
Transaction, (iv) any assumption, assignment, or sale by the Debtors of their interests in unexpired
leases of nonresidential real property or executory contracts pursuant to section 365(a) of the
Bankruptcy Code, (v) the grant of collateral under the Exit Credit Agreement, and (vi) the
issuance, renewal, modification or securing of indebtedness by such means, and the making,
delivery or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including the Confirmation Order, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real
estate transfer tax, sale or use tax, mortgage recording tax, or other similar tax or governmental
assessment, and upon entry of the Confirmation Order, the appropriate state or local governmental
officials or agents shall forgo the collection of any such tax or governmental assessment and accept
for filing and recordation any of the foregoing instruments or other documents pursuant to such
transfers of property without the payment of any such tax, recordation fee, or governmental
assessment.

P.        Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to
Article VIII of the Plan, the Reorganized Company shall retain and may enforce all rights to
commence and pursue, as appropriate, any and all Retained Causes of Action, whether arising
before or after the Petition Date, including any actions specifically enumerated in the Schedule of
Retained Causes of Action and notwithstanding the rejection of any Executory Contract or
Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan, other than (1) Avoidance
Actions, which shall be deemed released and waived as of the Effective Date, and (2) the Causes
of Action released by the Debtors pursuant to the releases and exculpations contained in the Plan,
including in Article VIII of the Plan, which shall be deemed released and waived as of the Effective
Date.

        The Reorganized Company may pursue such Retained Causes of Action in accordance with
the best interests of the Reorganized Company. The Reorganized Company shall retain and may
exclusively enforce any and all such Retained Causes of Action. The Reorganized Company shall
have the exclusive right, authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such Retained
Causes of Action and to decline to do any of the foregoing without the consent or approval of any
third party or further notice to or action, order, or approval of the Bankruptcy Court.



                                                   37
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231       Filed 11/16/20   Page 42 of 72




        No Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement, or the Disclosure Statement to any Causes of Action against it as any indication
that the Reorganized Company shall not pursue any and all available Causes of Action
against it, except as otherwise expressly provided in the Plan, including this Article IV and
Article VIII of the Plan. Unless any such Causes of Action against an Entity are expressly
waived, relinquished, exculpated, released, compromised, assigned, or settled in the Plan or a Final
Order, all such Causes of Action shall be expressly reserved by the Reorganized Company for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise),
or laches shall apply to such Causes of Action upon, after, or as a consequence of the Confirmation
or consummation of the Plan.

Q.        Insurance Policies

          1.        Director and Officer Liability Insurance

        Notwithstanding anything in the Plan to the contrary: (A) each D&O Liability Insurance
Policy to which the Debtors are a party as of the Effective Date, shall be deemed an Executory
Contract and shall be assumed by the Reorganized Company on behalf of the applicable Debtor
pursuant to sections 105 and 365(a) of the Bankruptcy Code effective as of the Effective Date
unless such D&O Insurance Policy (i) was rejected by the Debtors prior to the Confirmation
Hearing pursuant to a Bankruptcy Court order or (ii) is the subject of a motion to reject pending
on the date of the Confirmation Hearing; (B) coverage for defense and indemnity under the D&O
Liability Insurance Policies shall remain available to all individuals within the definition of
“Insured” in the D&O Liability Insurance Policies; and (C) after the Effective Date, all officers,
directors, agents, or employees who served in such capacity at any time before the Effective Date
shall be entitled to the full benefits of the D&O Liability Insurance Policies (including any “tail”
policy) in effect or purchased as of the Petition Date for the full term of such policy, regardless of
whether such officers, directors, agents, and/or employees remain in such positions after the
Effective Date, in each case, to the extent set forth in the D&O Liability Insurance Policies.

          2.        Survival of Debtors’ Indemnification Obligations

        To the fullest extent permitted by applicable law, any obligations of the Debtors in place
as of the Effective Date pursuant to their corporate charters, by-laws, limited liability company
agreements, memoranda and articles of association, or other organizational documents and
agreements to indemnify current and former officers, directors, agents, or employees with respect
to all present and future actions, suits, and proceedings against the Debtors or such officers,
directors, agents, or employees based upon any act or omission for or on behalf of the Debtors
(collectively, the “Indemnification Obligations”) shall not be discharged, impaired, or otherwise
affected by the Plan; provided that the Debtors or the Reorganized Company shall not indemnify
officers, directors, agents, or employees of the Debtors for any claims or Causes of Action arising
out of or relating to any act or omission that for which indemnification is barred under applicable
law or that is excluded under the terms of the foregoing organizational documents or applicable
agreements governing the Debtors’ Indemnification Obligations; provided, further, that the
Indemnifications Obligations shall only include such obligations to former direct and indirect
directors, officers, managers, employees, attorneys, accountants, investment bankers, and other



                                                    38
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231      Filed 11/16/20      Page 43 of 72




professionals of the Debtors that were serving in such role from and after June 1, 2018. All
Indemnification Obligations shall be deemed Executory Contracts assumed by the Reorganized
Company under the Plan unless such obligation (i) was rejected by the Debtors pursuant to a
Bankruptcy Court order or (ii) is the subject of a motion to reject pending on the date of the
Confirmation Hearing.

          3.        Other Insurance Policies

         Notwithstanding anything to the contrary in the Disclosure Statement, the Plan, any Plan
Supplement, the Confirmation Order, the Restructuring Support Agreement, the Exit Facility
Documents, any bar date notice or claim objection, any other document related to any of the
foregoing, or the Confirmation Order: (A) each of the Debtors’ Insurance Policies are treated as
Executory Contracts under the Plan, and unless otherwise provided in the Plan, on the Effective
Date, each Insurance Policy to which the Debtors are a party as of the Effective Date shall be
assumed by the Reorganized Company in their entirety pursuant to sections 105 and 365 of the
Bankruptcy Code unless such Insurance Policy (i) was rejected by the Debtors prior to the
Confirmation Hearing pursuant to a Bankruptcy Court order or (ii) is the subject of a motion to
reject pending on the date of the Confirmation Hearing; (B) on and after the Effective Date, the
Reorganized Company shall be liable for all debts, obligations, and liabilities of the Debtors (and,
after the Effective Date, of the Reorganized Company) under the Insurance Policies, regardless of
when such debts, obligations, and liabilities arise, without the need or requirement for any Insurer
to file a proof of claim, an administrative claim, or a cure claim, or to object to any cure amount;
(C) nothing in the Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order,
the Restructuring Support Agreement, or any other order of the Bankruptcy Court (including any
other provision that purports to be preemptory or supervening) (i) alters, modifies, or otherwise
amends the terms and conditions of (or the coverage provided by) any of the Debtors’ Insurance
Policies, or (ii) alters or modifies the duty, if any, that the Insurers have to pay claims covered by
such Insurance Policies and their right to seek payment or reimbursement from the Debtors or the
Reorganized Company or draw on any collateral or security therefor; (D) nothing shall alter,
modify, amend, affect, impair, or prejudice the legal, equitable, or contractual rights, obligations,
and defense of the Insurers, insureds, Debtors, and the Reorganized Company, as applicable, under
the Insurance Policies in any manner, and such insurance carriers, insureds, Debtors, and the
Reorganized Company, as applicable, shall retain all rights and defenses under such Insurance
Policies, and such Insurance Policies shall apply to, and be enforceable by and against, the insureds
and the Reorganized Company, as applicable, in the same manner and according to the same terms
and practices applicable to the Debtors, as existed prior to the Effective Date; and (E) the automatic
stay of Bankruptcy Code section 362(a) and the injunctions set forth in Article VIII of the Plan, if
and to the extent applicable, shall be deemed lifted without further order of this Bankruptcy Court,
solely to permit: (i) claimants with valid workers’ compensation claims or direct action claims
against an Insurer under applicable non-bankruptcy law to proceed with their claims; (ii) the
Insurers to administer, handle, defend, settle, and/or pay, in the ordinary course of business and
without further order of this Bankruptcy Court, (a) workers’ compensation claims, (b) claims
where a claimant asserts a direct claim against any Insurer under applicable non-bankruptcy law,
or an order has been entered by this Bankruptcy Court granting a claimant relief from the automatic
stay to proceed with its claim, and (c) all costs in relation to each of the foregoing; (iii) the Insurers
to draw against any or all of the collateral or security provided by or on behalf of the Debtors (or
the Reorganized Company, as applicable), as permitted by Paragraph 50 of the DIP Order, at any


                                                   39
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 44 of 72




time and to hold the proceeds thereof as security for the obligations of the Debtors (and the
Reorganized Company, as applicable) and/or apply such proceeds to the obligations of the Debtors
(and the Reorganized Company as applicable) under the applicable Insurance Policies, in
accordance with the terms of the Insurance Policies; and (iv) the Insurers to take any other actions
relating to the Insurance Policies (including effectuating a setoff), to the extent permissible under
applicable non-bankruptcy law, and in accordance with the terms of the Insurance Policies.

R.        Management Incentive Plan

       On or after the Effective Date (and in the event of the Purchase Transaction, in accordance
with the Acquisition Agreement), the Management Incentive Plan shall be established by the New
Board pursuant to the terms of the Management Incentive Plan Term Sheet.

S.        Membership Agreements

        Each Membership Agreement to which the Debtors are a party as of the Effective Date
shall be deemed an Executory Contract and shall be assumed by the Reorganized Company on
behalf of the applicable Debtor effective as of the Effective Date unless such Membership
Agreement was terminated pursuant to its terms. Any Cure Claims with respect to Membership
Agreements shall be satisfied in kind in the ordinary course of the Reorganized Company’s
business through dues credits, extension of membership terms, or otherwise, as applicable.

                                           ARTICLE V.
        TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.        Assumption and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, except as otherwise provided herein, each Executory Contract and
Unexpired Lease not previously rejected, assumed, or assumed and assigned shall be deemed
automatically rejected pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such
Executory Contract or Unexpired Lease: (i) is specifically designated on the Assumption Schedule
filed with the Plan Supplement; (ii) is subject to a motion to assume such Executory Contract or
Unexpired Lease on or before the Confirmation Date; (iii) is a D&O Liability Insurance Policy;
(iv) is an Employee Benefit Plan; (v) is a Membership Agreement; or (vi) is deemed assumed
pursuant to Article IV.H, Article IV.Q, or Article IV.S of the Plan.

        Subject to the occurrence of the Effective Date, entry of the Confirmation Order shall
constitute an order of the Bankruptcy Court approving the assumptions, assumptions and
assignments, or rejections of the Executory Contracts or Unexpired Leases as set forth in the Plan,
the Assumption Schedule, and the Rejection Schedule pursuant to sections 365(a) and 1123 of the
Bankruptcy Code and a determination by the Bankruptcy Court that the Reorganized Company
has provided adequate assurance of future performance under such assumed Executory Contracts
and Unexpired Leases; provided, however, that any assumption of an Executory Contract or
Unexpired Lease is further subject to the resolution of any Assumption Dispute in accordance with
Article V.D of the Plan and payment of the applicable Cure Claim, if any. Except as otherwise
specifically set forth herein or in the Confirmation Order, assumptions, assumptions and
assignments, or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are
effective as of the Effective Date.


                                                 40
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20     Page 45 of 72




        Subject to applicable law, including section 365(d)(4) of the Bankruptcy Code, any
motions to assume or assume and assign Executory Contracts or Unexpired Leases pending on the
Confirmation Date shall be subject to approval by a Final Order of the Bankruptcy Court on or
after the Effective Date but may be withdrawn, settled, or otherwise prosecuted by the Reorganized
Company with any such disposition to be deemed to effect an assumption, assumption and
assignment, or rejection, as applicable, as of the Effective Date. For the avoidance of doubt, any
Unexpired Lease of real property not assumed prior to entry of the Confirmation Order shall be
deemed rejected as of the Confirmation Date absent consent of the applicable lessor.

        To the maximum extent permitted by law, to the extent any provision in any Executory
Contract or Unexpired Lease assumed or assumed and assigned pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or deemed breached by, the assumption
or assumption and assignment of such Executory Contract or Unexpired Lease (including any
“change of control” provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-related rights with
respect thereto. The consummation of the Plan and the implementation of the Restructuring
Transactions are not intended to, and shall not, constitute a “change of control” or “change in
control” under any lease, contract, or agreement to which a Debtor is a party.

B.        Claims Based on Rejection of Executory Contracts or Unexpired Leases

        Unless otherwise provided by an order of the Bankruptcy Court, Proofs of Claim with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, if any,
must be filed with the Bankruptcy Court by the later of thirty (30) days from (i) the date of entry
of an order of the Bankruptcy Court approving such rejection, (ii) the effective date of the rejection
of such Executory Contract or Unexpired Lease, and (iii) the Effective Date. Any Claims arising
from the rejection of an Executory Contract or Unexpired Lease not filed within such time
shall be Disallowed pursuant to the Confirmation Order, forever barred from assertion, and
shall not be enforceable against, as applicable, the Debtors or the Reorganized Company, or
property of the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Company, as applicable, or further notice to, or action, order, or approval of
the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and
discharged, notwithstanding anything in the Schedules, if any, or a Proof of Claim to the
contrary. Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired
Leases shall be classified as General Unsecured Claims and may be objected to in accordance with
the provisions of Article VII.E of the Plan and applicable provisions of the Bankruptcy Code and
Bankruptcy Rules.

C.        Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

       Except as set forth below, any Cure Claims shall be satisfied for the purposes of section
365(b)(1) of the Bankruptcy Code by payment in Cash, on the Effective Date, or as soon as
reasonably practicable thereafter, of the cure amount set forth on the Assumption Schedule for the
applicable Executory Contract or Unexpired Lease, or on such other terms as the parties to such
Executory Contracts or Unexpired Leases and the Debtors may otherwise agree. Any Cure Claim



                                                 41
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 46 of 72




shall be deemed fully satisfied, released, and discharged upon the payment of the Cure Claim. The
Debtors may settle any Cure Claim without any further notice to or action, order, or approval of
the Bankruptcy Court. Any party that fails to object to the applicable cure amount listed on the
Assumption Schedule within ten (10) calendar days of the filing thereof shall be forever barred,
estopped, and enjoined from disputing the cure amount set forth on the Assumption Schedule
(including a cure amount of $0.00) and/or from asserting any Claim against the applicable Debtor
or Reorganized Debtor arising under section 365(b)(1) of the Bankruptcy Code except as set forth
on the Assumption Schedule.

        The Debtors reserve the right to amend the Assumption Schedule to add or remove any
Executory Contract or Unexpired Lease; provided, that any affected counterparty whose Executory
Contract or Unexpired Lease is newly added to the Assumption Schedule will have until the earlier
of (i) seven (7) days from filing and service of the amended Assumption Schedule and (ii) the
Confirmation Hearing to object to assumption and/or proposed cure amount; provided, further,
that the Debtors may amend the Assumption Schedule to add or delete any Executory Contracts
or Unexpired Leases at any time prior to the entry of the Confirmation Order to the extent agreed
with the relevant counterparties and entry of an order of the Bankruptcy Court.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan shall result
in the full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any such Executory Contract or Unexpired
Lease at any time before the date that the Debtors assume or assume and assign such Executory
Contract or Unexpired Lease. Notwithstanding anything herein to the contrary, upon assumption
of an Unexpired Lease, the Debtors or Reorganized Debtors, as applicable, shall be obligated to
pay any accrued but unbilled amounts under the Unexpired Lease including, but not limited to,
common area maintenance charges, taxes, year-end adjustments, and indemnity obligations under
the Unexpired Lease, regardless of whether a claim arose before or after the Petition Date. Any
Proofs of Claim filed with respect to an Executory Contract or Unexpired Lease that has been
assumed or assumed and assigned shall be deemed Disallowed and expunged, without further
notice to or action, order, or approval of the Bankruptcy Court.

D.        Dispute Resolution

        In the event of a timely filed objection regarding (i) the amount of any Cure Claim; (ii) the
ability of the Debtors or the Reorganized Company to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under an Executory
Contract or Unexpired Lease to be assumed; or (iii) any other matter pertaining to assumption or
the cure of defaults required by section 365(b)(1) of the Bankruptcy Code, such dispute shall be
resolved by a Final Order of the Bankruptcy Court (which may be the Confirmation Order) or as
may be agreed upon by the Debtors and the counterparty to the Executory Contract or Unexpired
Lease.

       To the extent an Assumption Dispute relates solely to the amount of a Cure Claim, the
Debtors may assume and/or assume and assign the applicable Executory Contract or Unexpired
Lease prior to the resolution of such Assumption Dispute; provided that the Debtors reserve Cash
in an amount sufficient to pay the full amount reasonably asserted as the required cure payment by



                                                 42
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO        Doc 1231        Filed 11/16/20     Page 47 of 72




the party or parties to such Executory Contract or Unexpired Lease. To the extent that the
Assumption Dispute is resolved or determined unfavorably to the Debtors, the Debtors may reject
the applicable Executory Contract after such determination. For the avoidance of doubt,
Unexpired Leases may not be rejected after entry of the Confirmation Order.

        For the avoidance of doubt, if the Debtors are unable to resolve an Assumption Dispute
relating solely to the amount of a Cure Claim prior to the Confirmation Hearing, such Assumption
Dispute may be scheduled to be heard by the Bankruptcy Court after the Confirmation Hearing
(an “Adjourned Cure Dispute”); provided, that the Reorganized Company may settle any
Adjourned Cure Dispute after the Effective Date without any further notice to any party or any
action, order, or approval of the Bankruptcy Court.

E.        Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
rights, privileges, immunities, options, rights of first refusal, and any other interests in favor of the
Debtors, unless any of the foregoing agreements has been previously rejected or repudiated or is
rejected or repudiated under the Plan.

       Modifications, amendments, and supplements to, or restatements of, prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11
Cases shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

F.        Reservation of Rights

       Neither the inclusion of any Executory Contract or Unexpired Lease on the Debtors’
Schedules, the Assumption Schedule, or the Rejection Schedule, nor anything contained in the
Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an
Executory Contract or Unexpired Lease or that any Debtor has any liability thereunder. If there is
a dispute regarding whether a contract or lease is or was executory or unexpired at the time of
assumption or rejection, the Debtors or, after the Effective Date, the Reorganized Company shall
have thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment
of such contract or lease.

G.        Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
Leases of nonresidential real property pursuant to section 365(d)(4) of the Bankruptcy Code.




                                                   43
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20     Page 48 of 72




                                           ARTICLE VI.
                              PROVISIONS GOVERNING DISTRIBUTIONS

A.        Timing and Calculation of Amounts to Be Distributed

        Unless otherwise provided in the Plan, on the Effective Date or, with respect to General
Unsecured Claims and Membership Agreement Claims, the Initial Unsecured Claims Distribution
Date, or as soon as reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date or, with respect to General Unsecured Claims and Membership Agreement Claims,
the Initial Unsecured Claims Distribution Date, on the date that such Claim becomes Allowed or
as soon as reasonably practicable thereafter), the Distribution Agent shall make initial distributions
under the Plan on account of each Allowed Claim or Allowed Interest in the amount that the Plan
provides. In the event that any payment or act under the Plan is required to be made or performed
on a date that is not a Business Day, then the making of such payment or the performance of such
act may be completed on the next Business Day, but shall be deemed to have been completed as
of the required date. If and to the extent that there are Disputed Claims or Disputed Interests,
distributions on account of any such Disputed Claims or Disputed Interests shall be made pursuant
to the provisions set forth in Article VII of the Plan. Except as specifically provided in the Plan,
Holders of Claims or Interests shall not be entitled to interest, dividends, or accruals on the
distributions provided for in the Plan, regardless of whether such distributions are delivered on or
at any time after the Effective Date.

        For all purposes associated with distributions under the Plan, all guarantees by any Debtor
of the obligations of any other Debtor, as well as any joint and several liability of any Debtor with
respect to any other Debtor, shall be deemed eliminated so that any obligation that could otherwise
be asserted against more than one Debtor shall result in a single distribution under the Plan;
provided, that Claims held by a single entity at different Debtors that are not based on guarantees
or joint and several liability shall be entitled to the applicable distribution for such Claim at each
applicable Debtor. Any such Claims shall be released pursuant to Article VIII of the Plan and
shall be subject to all potential objections, defenses, and counterclaims, and to estimation pursuant
to section 502(c) of the Bankruptcy Code. For the avoidance of doubt, this shall not affect the
obligation of each and every Debtor to pay fees payable pursuant to section 1930(a) of the Judicial
Code until such time as a particular Chapter 11 Case is closed, dismissed, or converted, whichever
occurs first.

B.        Rights and Powers of Distribution Agent

        The Distribution Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan;
(ii) make all distributions contemplated hereby; (iii) employ professionals to represent it with
respect to its responsibilities; and (iv) exercise such other powers as may be vested in the
Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agent to be necessary and proper to implement the provisions hereof.




                                                 44
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231      Filed 11/16/20   Page 49 of 72




C.        Delivery of Distributions and Undeliverable or Unclaimed Distributions

          1.        Record Date for Distribution

               On the Distribution Record Date, the Claims Register shall be closed and any party
responsible for making distributions shall instead be authorized and entitled, but not required, to
recognize only those record Holders listed on the Claims Register as of the close of business on
the Distribution Record Date, unless otherwise set forth in the DIP Order or the DIP Documents.

          2.        Delivery of Distributions

               Subject to Bankruptcy Rule 9010, all distributions to any Holder or permitted
designee, as applicable, of an Allowed Claim or Allowed Interest shall be made to the Distribution
Agent, who shall transmit such distribution to the applicable Holders or permitted designees of
Allowed Claims or Allowed Interests on behalf of the applicable Debtors. In the event that any
distribution to any Holder or permitted designee is returned as undeliverable, no further
distributions shall be made to such Holder or such permitted designee unless and until the
Distribution Agent is notified in writing of such Holder’s or permitted designee’s, as applicable,
then-current address, at which time all currently-due, missed distributions shall be made to such
Holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require
the Distribution Agent to attempt to locate Holders or permitted designees, as applicable, of
undeliverable distributions.

        Notwithstanding the foregoing, all distributions of Cash on account of Prepetition Credit
Facility Claims or DIP Claims, if any, shall be deposited with the Prepetition Agent and the DIP
Agent, as applicable, for distribution to Holders of Prepetition Credit Facility Claims or DIP
Claims in accordance with the terms of the Prepetition Credit Agreement and the DIP Credit
Agreement, as applicable. All distributions other than of Cash on account of Prepetition Credit
Facility Claims or DIP Claims, if any, may, with the consent of the Prepetition Agent and the DIP
Agent, as applicable, be made by the Distribution Agent directly to Holders of Prepetition Credit
Facility Claims and DIP Claims in accordance with the terms of the Plan, the Prepetition Credit
Agreement, and the DIP Credit Agreement, as applicable. Notwithstanding the foregoing, all
distributions (whether of Cash or other than of Cash) on account of Senior Notes Claims, if any,
shall be deposited with the Senior Notes Trustee for distribution to Holders of Senior Notes Claims
in accordance with the terms of the Senior Notes Indenture, except to the extent that the Senior
Notes Trustee provides prior written consent to the Debtors that some or all of such distributions
may be made by the Distribution Agent directly to Holders of Senior Notes Claims in accordance
with the terms of the Plan and the Senior Notes Indenture. To the extent the Prepetition Agent,
the Senior Notes Trustee, or the DIP Agent effectuates, or is requested to effectuate, any
distributions hereunder, the Prepetition Agent, the Senior Notes Trustee, and the DIP Agent shall
be deemed a “Distribution Agent” for purposes of the Plan.

        Except as otherwise provided herein, on the Initial Unsecured Claims Distribution Date,
the Distribution Agent shall make distributions to Holders of Allowed General Unsecured Claims
and Allowed Membership Agreement Claims as of the Distribution Record Date at the address for
each such Holder as indicated on the Debtors’ books and records as of the date of any such
distribution; provided, that the address for each Holder of an Allowed General Unsecured Claim



                                                   45
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO           Doc 1231    Filed 11/16/20    Page 50 of 72




and an Allowed Membership Agreement Claim shall be deemed to be the address set forth in any
Proof of Claim filed by that Holder or the address provided to the Distribution Agent by the Holder
in writing after the Effective Date or, if no Proof of Claim has been filed, the address set forth in
the Schedules. If a Holder holds more than one Claim in any one Class, with the exception of
Class 5 (Membership Agreement Claims), all Claims of the Holder will be aggregated into one
Claim, and one distribution will be made with respect to the aggregated Claim.

        The amount of any reasonable and documented fees and expenses incurred by the
Prepetition Agent, the Senior Notes Trustee, and the DIP Agent in connection with making
distributions (including, without limitation, reasonable attorneys’ fees and other professional fees
and expenses) shall be paid in Cash by the Reorganized Company and will not be deducted from
distributions made to Holders of Prepetition Credit Facility Claims, Senior Notes Claims, or DIP
Claims, as applicable. The foregoing reasonable and documented fees and expenses shall be paid
in the ordinary course, upon presentation of invoices to the Reorganized Company and without the
need for approval by the Bankruptcy Court.

        All securities to be distributed under the Plan shall be issued in the names of such holders
or their nominees in accordance with DTC’s book-entry exchange procedures or on the books and
records of a transfer agent, as determined by the Debtors or the Reorganized Debtors, as applicable.

          3.        No Fractional Shares

         No fractional shares or units of New Equity Interests shall be distributed, and no Cash shall
be distributed in lieu of such fractional amounts. When any distribution pursuant to the Plan on
account of an Allowed Claim otherwise would result in the issuance of shares or units of New
Equity Interests that is not a whole number, such New Equity Interests shall be rounded as follows:
(i) fractions of greater than one-half shall be rounded to the next higher whole number and
(ii) fractions of one-half or less shall be rounded to the next lower whole number with no further
payment on account thereof. The total number of authorized and/or issued shares or units of New
Equity Interests to be distributed pursuant to the Plan shall be adjusted as necessary to account for
the foregoing rounding.

          4.        Undeliverable Distributions and Unclaimed Property

        In the event that any distribution to any Holder is returned as undeliverable, no distribution
to such Holder shall be made unless and until the Distribution Agent has determined the then-
current address of such Holder, at which time such distribution shall be made to such Holder
without interest; provided that such distributions shall be deemed unclaimed property under
section 347(b) of the Bankruptcy Code at the expiration of one year from the time of such
distribution. After such date, all unclaimed property or interests in property shall be redistributed
Pro Rata as provided under the Plan (it being understood that, for purposes of this Article VI.C.4,
“Pro Rata” shall be determined as if the Claim underlying such unclaimed distribution had been
Disallowed), except for such unclaimed New Equity Interests, which shall be cancelled, and all
other unclaimed property or interests in property shall revert to and vest in the Reorganized
Company without need for a further order by the Bankruptcy Court (notwithstanding any
applicable federal, provincial, or state escheat, abandoned, or unclaimed property laws to the




                                                  46
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 51 of 72




contrary), and the Claim of any Holder to such property or Interest in property shall be discharged
and forever barred.

        A distribution shall be deemed unclaimed if a Holder has not (i) accepted a particular
distribution or, in the case of distributions made by check, negotiated such check; (ii) given notice
to the Distribution Agent of an intent to accept a particular distribution; (iii) responded to the
Distribution Agent’s requests for information necessary to facilitate a particular distribution; or
(iv) taken any other action necessary to facilitate such distribution.

D.        Securities Registration Exemption

         The issuance and distribution under the Plan of the (i) New Common Equity Interests to
Holders of Allowed Prepetition Credit Facility Claims and Holders of Allowed DIP Claims and
(ii) the Warrants to Holders of Allowed General Unsecured Claims shall, in each case, be exempt
from registration under the Securities Act or any other applicable securities laws to the fullest
extent permitted by section 1145 of the Bankruptcy Code.

        The offer, issuance, and sale under the Plan of the New Preferred Equity Interests pursuant
to the Rights Offering (other than the Rights Offering Holdback Shares) shall be exempt from
registration under the Securities Act or any other applicable securities laws to the fullest extent
permitted by section 1145 of the Bankruptcy Code or section 4(a)(2) of the Securities Act and/or
Regulation D thereunder.

        The issuance and sale under the Plan of the New Preferred Equity Interests constituting the
Backstop Commitment Premium and the Rights Offering Holdback Shares shall be exempt from
registration under the Securities Act or any other applicable securities laws to the fullest extent
permitted by section 4(a)(2) of the Securities Act and/or Regulation D thereunder.

         With respect to the foregoing securities issued in reliance on the exemption from
registration set forth in section 4(a)(2) of the Securities Act and/or Regulation D thereunder, such
securities will be considered “restricted securities” and may not be transferred except pursuant to
an effective registration statement or under an available exemption from the registration
requirements of the Securities Act, such as, under certain conditions, the resale provisions of Rule
144 of the Securities Act. With respect to the foregoing securities issued pursuant to section
1145(a) of the Bankruptcy Code, such securities may be resold without registration under the
Securities Act or other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, unless the holder is an “underwriter” with respect to such securities,
as that term is defined in section 1145(b) of the Bankruptcy Code. In addition, such section 1145
exempt securities generally may be resold without registration under state securities laws pursuant
to various exemptions provided by the respective laws of the several states.

       None of the Debtors, the Reorganized Company, or any other Person shall be required to
provide any further evidence other than the Plan or the Confirmation Order with respect to the
treatment of the New Common Equity Interests, the New Preferred Equity Interests, or the
Warrants, under applicable securities laws. DTC and any transfer agent (as applicable) shall be
required to accept and conclusively rely upon the Plan or Confirmation Order in lieu of a legal
opinion regarding whether the New Common Equity Interests, the New Preferred Equity Interests,



                                                 47
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20     Page 52 of 72




or the Warrants are exempt from registration and/or eligible for DTC book-entry delivery,
settlement, and depository services (to the extent applicable).

        Notwithstanding anything to the contrary in this Plan, no Person (including DTC and any
transfer agent) shall be entitled to require a legal opinion regarding the validity of any transaction
contemplated by the Plan, including whether the New Common Equity Interests, the New
Preferred Equity Interests, or the Warrants are exempt from registration and/or eligible for DTC
book-entry delivery, settlement, and depository services.

E.        Compliance with Tax Requirements

        In connection with the Plan, to the extent applicable, the Distribution Agent and
Reorganized Company, as applicable, shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions pursuant to the
Plan shall be subject to such withholding and reporting requirements. In the case of a Plan
Distribution that is subject to withholding, the distributing party may request a holder of an
Allowed Claim or Allowed Interest to complete and return a Form W-8 or W-9, as applicable to
each such holder, and any other applicable forms. Notwithstanding any provision in the Plan to
the contrary, the Distribution Agent and Reorganized Company, as applicable, shall be authorized
to take all actions necessary or appropriate to comply with such withholding and reporting
requirements, including liquidating a portion of the distribution to be made under the Plan to
generate sufficient funds to pay applicable withholding taxes, withholding distributions pending
receipt of information necessary to facilitate such distributions, requiring the intended recipient of
such distribution to provide an amount of Cash sufficient to satisfy such withholding tax or
establishing any other mechanisms they believe are reasonable and appropriate. If an intended
recipient of a Plan Distribution has agreed to provide the Distribution Agent or Reorganized
Company, as applicable, with the Cash necessary to satisfy the withholding tax pursuant to this
section and such person fails to comply before the date that is 180 days after the request is made,
the amount of such Plan Distribution that was not distributed shall irrevocably revert to the
applicable Reorganized Debtor and such Claim in respect of such Plan Distribution shall be
discharged and forever barred from assertion against such Reorganized Debtor or its respective
property. Any amounts withheld pursuant to the Plan shall be deemed to have been distributed to
and received by the applicable recipient for all purposes of the Plan. Notwithstanding the above,
each Holder of an Allowed Claim or Allowed Interest that is to receive a distribution under the
Plan shall have the sole and exclusive responsibility for the satisfaction and payment of any tax
obligations imposed on such Holder by any Governmental Unit, including income, withholding,
and other tax obligations, on account of such distribution. The Distribution Agent reserves the
right to allocate all distributions made under the Plan in compliance with applicable wage
garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

F.        Allocations

        Unless otherwise required by law (as reasonably determined by the Debtors), distributions
in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the
principal amount of the Claims, to the remainder of such Claims, including any portion of such
Claims for accrued but unpaid interest as Allowed herein.



                                                 48
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231      Filed 11/16/20    Page 53 of 72




G.        No Postpetition Interest on Claims

        Unless otherwise specifically provided for in the Plan, the Confirmation Order, or other
order of the Bankruptcy Court, or required by applicable bankruptcy law, postpetition interest shall
not accrue or be paid on any Claims, and no Holder of a Claim shall be entitled to interest accruing
on or after the Petition Date on any such Claim.

H.        Setoffs and Recoupment

        Except as otherwise expressly provided herein, the Debtors or the Reorganized Company,
as applicable, may, but shall not be required to, set off against or recoup from any claims of any
nature whatsoever that the Debtors or the Reorganized Company may have against the Holder, but
neither the failure to do so nor the Allowance of any Claim hereunder shall constitute a waiver or
release by the Debtors or the Reorganized Company of any such claim they may have against the
Holder of such Claim. In no event shall any Holder of Claims be entitled to set off any such Claim
against any claim, right, or Cause of Action of the Debtor or the Reorganized Company, as
applicable, unless (i) the Debtors have consented (which consent shall not be unreasonably
withheld) and (ii) such Holder has filed a motion with the Bankruptcy Court requesting the
authority to perform such setoff on or before the Confirmation Date, and notwithstanding any
indication in any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve
any right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise. Notwithstanding
anything herein to the contrary, neither the Reorganized Company nor the Debtors may set off
and/or recoup against any distributions made on account of any Prepetition Credit Facility Claims,
Senior Notes Claims, or DIP Claims or any distributions to be made to parties to the Restructuring
Support Agreement.

        Notwithstanding anything to the contrary herein, nothing shall modify the rights, if any, of
any holder of Claims or any current or former party to an Executory Contract or Unexpired Lease,
to assert any right of setoff or recoupment that such party may have under applicable bankruptcy
or non-bankruptcy law, including, but not limited to, (i) the ability, if any, of such parties to setoff
or recoup a security deposit held pursuant to the terms of their unexpired lease(s) with the Debtors,
the Reorganized Debtors, or any successors to the Debtors, under the Plan; (ii) assertion of rights
of setoff or recoupment, if any, in connection with Claims reconciliation; or (iii) assertion of setoff
or recoupment as a defense, if any, to any claim or action by the Debtors, the Reorganized Debtors,
the Estates, or any successors of the Debtors, as applicable.

I.        Claims Paid or Payable by Third Parties

          1.        Claims Paid by Third Parties

       A Claim shall be reduced in full, and such Claim shall be Disallowed without an objection
to such Claim having to be filed and without any further notice to or action, order, or approval of
the Bankruptcy Court, to the extent that the Holder of such Claim receives payment in full on
account of such Claim from a party that is not a Debtor, the Reorganized Company, or the
Distribution Agent. To the extent a Holder of a Claim receives a distribution on account of such
Claim and receives payment from a party that is not a Debtor, the Reorganized Company, or the
Distribution Agent on account of such Claim, such Holder shall repay, return or deliver any



                                                   49
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO          Doc 1231       Filed 11/16/20   Page 54 of 72




distribution held by or transferred to the Holder to the Debtor, the Reorganized Company, or the
Distribution Agent to the extent the Holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan. In the event such Holder fails to timely repay or return such
distribution, the Debtors or the Reorganized Company may pursue any rights and remedies against
such Holder under applicable law.

          2.        Claims Payable by Insurance Carriers

        No distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ Insurance Policies until the Holder of such Allowed Claim
has exhausted all remedies with respect to such Insurance Policy. To the extent that one or more
of the Debtors’ Insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
by a court of competent jurisdiction or otherwise settled), then immediately upon such Insurers’
satisfaction, such Claim may be expunged to the extent of any agreed upon satisfaction on the
Claims Register without a Claim objection having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court.

          3.        Applicability of Insurance Policies

               Except as otherwise provided in the Plan, payments to Holders of Claims shall be
in accordance with the provisions of any applicable Insurance Policy and subject to the terms
thereof. Nothing contained in the Plan shall constitute or be deemed a waiver of any Cause of
Action that the Debtors or any Entity may hold against any other Entity, including insurers under
any Insurance Policies, nor shall anything contained herein constitute or be deemed a waiver by
such Insurers of any rights or defenses, including coverage defenses, held by such Insurers.

                                              ARTICLE VII.
               PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                              AND DISPUTED CLAIMS

A.        Allowance of Claims and Interests

        After the Effective Date, the Reorganized Company shall have and retain any and all rights
and defenses each Debtor had with respect to any Claim or Interest immediately before the
Effective Date. Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases before the Effective Date (including the Confirmation Order), no Claim or Interest shall
become an Allowed Claim or Allowed Interest unless and until such Claim or Interest is deemed
Allowed pursuant to the Plan or a Final Order, including the Confirmation Order, Allowing such
Claim or Interest.

B.        Claims and Interests Administration Responsibilities

        Except as otherwise expressly provided in the Plan and notwithstanding any requirements
that may be imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized
Company shall have the authority (i) to file, withdraw, or litigate to judgment objections to Claims
or Interests; (ii) to settle or compromise any Disputed Claim or Disputed Interest without any
further notice to or action, order, or approval by the Bankruptcy Court; and (iii) to administer and


                                                    50
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 55 of 72




adjust the Claims Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court. For the avoidance of doubt, except
as otherwise provided herein, from and after the Effective Date, the Reorganized Company shall
have and retain any and all rights and defenses the Debtors had immediately prior to the Effective
Date with respect to any Disputed Claim or Disputed Interest, including the Retained Causes of
Action.

C.        Estimation of Claims

        Before or after the Effective Date, the Debtors or the Reorganized Company, as applicable,
may at any time request that the Bankruptcy Court estimate any Disputed Claim or Disputed
Interest that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for
any reason, regardless of whether any party previously has objected to such Claim or Interest or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
retain jurisdiction to estimate any such Claim or Interest, including during the litigation of any
objection to any Claim or Interest or during the appeal relating to such objection. In the event that
the Bankruptcy Court estimates any Disputed, contingent, or unliquidated Claim or Interest, that
estimated amount shall constitute a maximum limitation on such Claim or Interest for all purposes
under the Plan (including for purposes of distributions), and the Debtors or the Reorganized
Company, as applicable, may elect to pursue any supplemental proceedings to object to any
ultimate distribution on such Claim or Interest. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Claim or Interest that has been estimated pursuant to
section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has filed a motion requesting the right to seek such reconsideration
on or before twenty-one (21) calendar days after the date on which such Claim or Interest is
estimated. All of the aforementioned objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims and Interests may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism approved by the
Bankruptcy Court.

D.        Adjustment to Claims Register Without Objection

        Any duplicate Claim or Interest or any Claim or Interest that has been paid or satisfied, or
any Claim that has been amended or superseded, may be adjusted or expunged on the Claims
Register by the Debtors or the Reorganized Company upon stipulation between the parties in
interest without a Claims objection having to be filed and without any further notice to or action,
order, or approval of the Bankruptcy Court.

E.        Time to File Objections to Claims

        The Debtors and the Reorganized Company, as applicable, shall exclusively be entitled to
object to Claims. After the Effective Date, except as expressly provided herein to the contrary,
the Reorganized Company shall have and retain any and all rights and defenses that the Debtors
had with regard to any Claim to which they may object, except with respect to any Claim that is
Allowed. Any objections to proofs of Claim and requests for payment of Administrative Claims
shall be served and filed on or before the later of (a) 180 days after the Effective Date and (b) on
such later date as may be fixed by the Bankruptcy Court, after notice and an opportunity for a



                                                 51
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 56 of 72




hearing, upon a motion by the Reorganized Company that is filed before the date that is 180 days
after the Effective Date. The expiration of such period shall not limit or affect the Debtors’ or the
Reorganized Company’s rights to dispute Claims asserted in the ordinary course of business other
than through a proof of Claim.

F.        Disallowance of Claims

       All Claims filed on account of an indemnification obligation to a director, officer, or
employee shall be deemed satisfied and expunged from the Claims Register as of the Effective
Date to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the
case may be) pursuant to the Plan, without any further notice to or action, order, or approval of the
Bankruptcy Court.

G.        Amendments to Claims

        On or after the Claims Bar Date and Administrative Claims Bar Date, as applicable, except
as provided in the Plan or the Confirmation Order, a Claim may not be filed or amended without
the prior authorization of the Bankruptcy Court or the Reorganized Company. Absent such
authorization, any new or amended Claim filed after the Claims Bar Date and Administrative
Claims Bar Date, as applicable, shall be deemed Disallowed in full and expunged without any
further notice to or action, order, or approval of the Bankruptcy Court.

H.        Disputed Claims Reserve

        Any amounts or property that would be distributable in respect of any Disputed General
Unsecured Claim had such Disputed General Unsecured Claim been Allowed on the Effective
Date, together with all earnings thereon (net of any taxes imposed thereon or otherwise payable by
the Disputed Claims Reserve), as applicable, shall be deposited in the Disputed Claims Reserve.
The amount of, or the amount of property constituting, the Disputed Claims Reserve shall be
determined prior to the Confirmation Hearing, based on the Debtors’ good faith estimates or an
order of the Bankruptcy Court estimating such Disputed Claims, and shall be established on or
about the Effective Date.

        Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
contrary, or the receipt of a determination by the IRS, the Disbursing Agent shall treat the Disputed
Claims Reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-
9 and to the extent permitted by applicable law, report consistently with the foregoing for state and
local income tax purposes. All parties (including the Debtors, the Reorganized Debtors, the
Disbursing Agent, and the holders of Disputed General Unsecured Claims) shall be required to
report for tax purposes consistently with the foregoing.

        The Disputed Claim Reserve shall be responsible for payment, out of the assets of the
Disputed Claim Reserve, of any taxes imposed on the Disputed Claim Reserve or its assets. In the
event, and to the extent, any Cash in the Disputed Claim Reserve is insufficient to pay the portion
of any such taxes attributable to the taxable income arising from the assets of such reserve
(including any income that may arise upon the distribution of the assets in such reserve), assets of
the Disputed Claim Reserve (e.g., the Warrants) may be sold to pay such taxes.



                                                 52
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231    Filed 11/16/20    Page 57 of 72




        To the extent that a Disputed General Unsecured Claim becomes an Allowed Claim after
the Effective Date, the Disbursing Agent shall distribute to the holder thereof out of the Disputed
Claims Reserve any amount or property to which such holder is entitled hereunder (net of any
allocable taxes imposed thereon or otherwise incurred or payable by the Disputed Claims Reserve,
including in connection with such distribution). No interest shall be paid with respect to any
Disputed Claim that becomes an Allowed Claim after the Effective Date.

        In the event the remaining assets of the Disputed Claims Reserve are insufficient to satisfy
all the Disputed General Unsecured Claims that have become Allowed, such Allowed General
Unsecured Claims shall be satisfied pro rata from such remaining assets. After all assets have been
distributed from the Disputed Claims Reserve, no further distributions shall be made in respect of
Disputed General Unsecured Claims. At such time as all Disputed General Unsecured Claims have
been resolved, any remaining assets in the Disputed Claims Reserve shall be distributed Pro Rata
to all holders of Allowed General Unsecured Claims.

         The Disbursing Agent may request an expedited determination of taxes under section
505(b) of the Bankruptcy Code for all returns filed for or on behalf of the Disputed Claims Reserve
for all taxable periods through the date on which final distributions are made.

I.        Distributions After Allowance

         As soon as reasonably practicable after the date that the order or judgment of a court of
competent jurisdiction allowing any Disputed Claim becomes a Final Order, the Reorganized
Company shall provide to the Holder of such Claim the distribution (if any) to which such Holder
is entitled under the Plan as of the Effective Date, without any interest, dividends, or accruals to
be paid on account of such Claim unless required under applicable nonbankruptcy law.

J.        Single Satisfaction of Claims

        Holders of Allowed Claims may assert such Claims against each Debtor obligated with
respect to such Claims, and such Claims shall be entitled to share in the recovery provided for the
applicable Class of Claims against each obligated Debtor based upon the full Allowed amount of
such Claims. Notwithstanding the foregoing, in no case shall the aggregate value of all property
received or retained under the Plan on account of any Allowed Claim exceed one-hundred percent
(100%) of the underlying Allowed Claim plus applicable interest, if any.

                                            ARTICLE VIII.
         SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.        Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided pursuant to the Plan, the Plan is and
shall be deemed a good-faith compromise and settlement of all Claims, Interests, and controversies
relating to the contractual, legal, and subordination rights that a Holder of a Claim or Interest may
have with respect to any Allowed Claim or Allowed Interest, or any distribution to be made on
account of such Allowed Claim or Allowed Interest. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the compromise or settlement of all such Claims,


                                                 53
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20     Page 58 of 72




Interests, and controversies, as well as a finding by the Bankruptcy Court that such compromise
or settlement is in the best interests of the Debtors, their Estates, and Holders of Claims and
Interests and is fair, equitable, and reasonable. The compromises, settlements, and releases
described herein shall be deemed nonseverable from each other and from all other terms of the
Plan. In accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without
any further notice to or action, order, or approval of the Bankruptcy Court, after the Effective Date,
the Reorganized Company may compromise and settle Claims against, and Interests in, the Debtors
and their Estates and the Retained Causes of Action.

B.        Discharge of Claims and Termination of Interests

        Pursuant to section 1141(d) of the Bankruptcy Code, except as otherwise specifically
provided in the Plan (including with respect to Claims that are Reinstated by the Plan) or in a
contract, instrument, or other agreement or document executed pursuant to the Plan, the
distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims, Interests, and Causes of Action
of any nature whatsoever, including any interest accrued on Claims or Interests from and after the
Petition Date, whether known or unknown, against, liabilities of, Liens on, obligations of, rights
against, and interests in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account of such Claims
and Interests, including demands, liabilities, and Causes of Action that arose before the Effective
Date, any contingent or non-contingent liability on account of representations or warranties issued
on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not (i) a Proof of Claim based upon such
debt or right is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (ii) a Claim
or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (iii) the Holder of such a Claim or Interest has voted to accept the Plan. Any
default or “event of default” by the Debtors with respect to any Claim or Interest that existed
immediately before or on account of the filing of the Chapter 11 Cases shall be deemed cured (and
no longer continuing) as of the Effective Date. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the Effective Date occurring,
and, upon the Effective Date, all Holders of such Claims and Interests shall be forever precluded
and enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any
such Claim or Interest against the Debtors, the Reorganized Company, or any of their Assets or
property.

C.        Releases by the Debtors

       Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, the adequacy of which is hereby confirmed, as of the Effective Date, the
Debtors, and each of their respective current and former Affiliates, on behalf of themselves
and their respective Estates, including any successor to the Debtors or any Estate
representative appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code,
including the Reorganized Company, shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released, waived, and discharged the Released
Parties from any and all claims, interests, obligations, rights, suits, damages, Causes of
Action, remedies, and liabilities whatsoever (including any derivative claims asserted or that



                                                 54
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231      Filed 11/16/20    Page 59 of 72




may be asserted on behalf of the Debtors and their Estates), whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors, the Chapter
11 Cases, the DIP Documents, the Restructuring Support Agreement, the Plan (including the
Exit Facility Documents and the Plan Supplement), the Disclosure Statement, the
Restructuring Transactions, the Rights Offering, the Rights Offering Procedures, the New
Debt, the Prepetition Loan Documents, the Senior Notes Documents, the prepetition and
postpetition marketing process, the formulation, preparation, dissemination, negotiation of
any of the foregoing or any contract, instrument, release, or other agreement or document
created or entered into in connection with any of the foregoing, the pursuit of confirmation
of the Plan, the solicitation of votes on the Plan, the pursuit of consummation of the Effective
Date, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement, or upon any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date related or relating to
the foregoing. Notwithstanding anything to the contrary in the foregoing, the releases set
forth in this Article VIII.C shall not be construed as releasing any post-Effective Date
obligations of any party or Entity under the Plan, any Restructuring Transaction, any
assumed Unexpired Lease or Executory Contract, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, including, without limitation, the Rights Offering Procedures, the Exit Facility
Documents, and the New Organizational Documents.

D.        Releases by Holders of Claims and Interests

         As of the Effective Date, except (i) for the right to enforce the Plan or (ii) as otherwise
expressly provided in the Plan or in the Confirmation Order, to the fullest extent permissible
under applicable law, as such law may be extended or integrated after the date upon which
the Bankruptcy Court enters the Confirmation Order, on or after the Effective Date, the
Released Parties shall be deemed expressly, conclusively, absolutely, unconditionally,
irrevocably and forever, released, waived, and discharged by the Releasing Parties from any
and all claims, interests, obligations, rights, suits, damages, Causes of Action, remedies, and
liabilities whatsoever (including any derivative claims asserted or that may be asserted on
behalf of the Debtors and their Estates), whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the DIP
Documents, the Restructuring Support Agreement, the Plan (including the Exit Facility
Documents and the Plan Supplement), the Disclosure Statement, the Restructuring
Transactions, the Rights Offering, the Rights Offering Procedures, the New Debt, the
Prepetition Loan Documents, the Senior Notes Documents, the prepetition and postpetition
marketing process, the formulation, preparation, dissemination, negotiation of any of the
foregoing or any contract, instrument, release, or other agreement or document created or
entered into in connection with any of the foregoing, the pursuit of confirmation of the Plan,
the solicitation of votes on the Plan, the pursuit of consummation of the Effective Date, the
administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other


                                                55
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO     Doc 1231      Filed 11/16/20   Page 60 of 72




occurrence taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, the releases set forth
in this Article VIII.D of the Plan shall not be construed as releasing any post-Effective Date
obligations of any party or Entity under the Plan, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including, without limitation, the Rights Offering
Procedures, the Exit Facility Documents, and the New Organizational Documents.

E.        Exculpation

        Without affecting or limiting the releases set forth in Article VIII.C and Article
VIII.D of the Plan, and notwithstanding anything herein to the contrary, no Exculpated
Party shall have or incur liability for, and each Exculpated Party is hereby released and
exculpated from any and all Claims, Interests, obligations, rights, suits, damages, Causes of
Action, remedies, and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, based on or relating
to, or in any manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases,
the DIP Documents, the Restructuring Support Agreement, the Plan (including the Exit
Facility Documents and the Plan Supplement), the Disclosure Statement, the Restructuring
Transactions, the Right Offering, the Rights Offering Procedures, the New Debt, the
Prepetition Loan Documents, the Senior Notes Documents, the prepetition and postpetition
marketing process, the formulation, preparation, dissemination, negotiation of any of the
foregoing or any contract, instrument, release, or other agreement or document created or
entered into in connection with any of the foregoing, the pursuit of confirmation of the Plan,
the solicitation of votes on the Plan, or participation in the New Debt and the Rights Offering,
the pursuit of consummation of the Effective Date, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other
act or omission, transaction, agreement, event, or other occurrence taking place on or before
the Effective Date related or relating to the foregoing, except for Claims or Causes of Action
arising from an act or omission that is judicially determined in a Final Order to have
constituted actual fraud, willful misconduct, or gross negligence, but in all respects, such
Exculpated Parties shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities. The Exculpated Parties have, and upon
completion of the Plan, shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of, and distribution of consideration
pursuant to, the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of the Plan or such distributions made pursuant
to the Plan. This exculpation shall be in addition to, and not in limitation of, all other
releases, indemnities, exculpations, and any other applicable laws, rules, or regulations
protecting such Exculpated Parties from liability. Notwithstanding anything to the contrary
in the foregoing, the exculpation set forth in this Article VIII.E of the Plan shall not be
construed as exculpating any party or Entity from its post-Effective Date obligations under
the Plan, any Restructuring Transaction, or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the Plan, including,



                                              56
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO   Doc 1231      Filed 11/16/20   Page 61 of 72




without limitation, the Rights Offering Procedures, the Exit Facility Documents, and the New
Organizational Documents.

F.        Injunction

     UPON ENTRY OF THE CONFIRMATION ORDER, ALL HOLDERS OF CLAIMS
AND INTERESTS AND OTHER PARTIES IN INTEREST, ALONG WITH THEIR
RESPECTIVE PRESENT OR FORMER EMPLOYEES, AGENTS, OFFICERS, DIRECTORS,
PRINCIPALS, AFFILIATES, AND RELATED PARTIES SHALL BE ENJOINED FROM
TAKING ANY ACTIONS TO INTERFERE WITH THE IMPLEMENTATION OR
CONSUMMATION OF THE PLAN IN RELATION TO ANY CLAIM EXTINGUISHED,
DISCHARGED, OR RELEASED PURSUANT TO THE PLAN.

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, ALL ENTITIES THAT HAVE HELD, HOLD, OR MAY HOLD
CLAIMS AGAINST OR INTERESTS IN THE DEBTORS AND OTHER PARTIES IN
INTEREST (OTHER THAN CLAIMS THAT ARE REINSTATED UNDER THE PLAN),
ALONG WITH THEIR RESPECTIVE PRESENT OR FORMER EMPLOYEES, AGENTS,
OFFICERS, DIRECTORS, PRINCIPALS, AFFILIATES, AND RELATED PARTIES, ARE
PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM
TAKING ANY OF THE FOLLOWING ACTIONS AGAINST, AS APPLICABLE, THE
DEBTORS, THE REORGANIZED COMPANY, THE RELEASED PARTIES, OR THE
EXCULPATED PARTIES (TO THE EXTENT OF THE EXCULPATION PROVIDED
PURSUANT TO ARTICLE VIII.E OF THE PLAN WITH RESPECT TO THE EXCULPATED
PARTIES): (I) COMMENCING OR CONTINUING IN ANY MANNER, DIRECTLY OR
INDIRECTLY, ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF
OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY ANY MANNER OR
MEANS, WHETHER DIRECTLY OR INDIRECTLY, ANY JUDGMENT, AWARD, DECREE,
OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH
OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (III) CREATING,
PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE OF ANY KIND,
DIRECTLY OR INDIRECTLY, AGAINST SUCH ENTITIES OR THE PROPERTY OR THE
ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF
SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY
OBLIGATION DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH
ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
SUCH CLAIMS OR INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH
SETOFF RIGHT IN A DOCUMENT FILED WITH THE BANKRUPTCY COURT
EXPLICITLY PRESERVING SUCH SETOFF, AND NOTWITHSTANDING AN
INDICATION OF A CLAIM OR INTEREST OR OTHERWISE THAT SUCH ENTITY
ASSERTS, HAS, OR INTENDS TO PRESERVE ANY RIGHT OF SETOFF PURSUANT TO
APPLICABLE LAW OR OTHERWISE; AND (V) COMMENCING OR CONTINUING IN
ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT
OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
INTERESTS RELEASED OR SETTLED PURSUANT TO THE PLAN; PROVIDED,


                                            57
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO         Doc 1231        Filed 11/16/20     Page 62 of 72




HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL PRECLUDE SUCH ENTITIES
FROM EXERCISING THEIR RIGHTS PURSUANT TO AND CONSISTENT WITH THE
TERMS HEREOF AND THE CONTRACTS, INSTRUMENTS, RELEASES, AND OTHER
AGREEMENTS AND DOCUMENTS DELIVERED UNDER OR IN CONNECTION WITH
THE PLAN.

     BY ACCEPTING DISTRIBUTIONS PURSUANT TO THE PLAN, EACH HOLDER OF
AN ALLOWED CLAIM OR ALLOWED INTEREST EXTINGUISHED, DISCHARGED, OR
RELEASED PURSUANT TO THE PLAN WILL BE DEEMED TO HAVE AFFIRMATIVELY
AND SPECIFICALLY CONSENTED TO BE BOUND BY THE PLAN, INCLUDING,
WITHOUT LIMITATION, THE INJUNCTIONS SET FORTH IN THIS ARTICLE VIII.F.

     THE INJUNCTIONS IN THIS ARTICLE VIII.F SHALL EXTEND TO ANY
SUCCESSORS OF THE DEBTORS, THE REORGANIZED COMPANY, THE RELEASED
PARTIES, AND THE EXCULPATED PARTIES AND THEIR RESPECTIVE PROPERTY
AND INTERESTS IN PROPERTY.

G.        Subordination Rights

        The classification and manner of satisfying all Claims and Interests under the Plan take
into consideration all subordination rights, whether arising under general principles of equitable
subordination, contract, section 510(c) of the Bankruptcy Code, or otherwise that a Holder of a
Claim or Interest may have against other Holders of Claims or Interests with respect to any
distribution made pursuant to the Plan. Except as provided in the Plan, all subordination rights
that a Holder of a Claim may have with respect to any distribution to be made pursuant to the Plan
shall be discharged and terminated, and all actions related to the enforcement of such subordination
rights shall be permanently enjoined.

H.        Release of Liens

        Except (i) with respect to the Liens securing the New Debt or (ii) as otherwise provided
herein or in any contract, instrument, release, or other agreement or document created pursuant to
the Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and discharged, and the holders
of such mortgages, deeds of trust, Liens, pledges, or other security interests shall execute such
documents as may be reasonably requested by the Debtors or the Reorganized Company, as
applicable, to reflect or effectuate such releases, and all of the right, title, and interest of any holder
of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Company and its successors and assigns. On and after the Effective Date, the
Reorganized Company (and any of its respective agents, attorneys or designees) shall be
authorized to execute and file on behalf of creditors Form UCC-3 termination statements,
intellectual property assignments, mortgage or deed of trust releases or such other forms or release
documents as may be necessary or appropriate to evidence such releases and implement the
provisions of this Article VIII.H.




                                                    58
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO          Doc 1231       Filed 11/16/20   Page 63 of 72




                                              ARTICLE IX.
               CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.        Conditions Precedent to the Effective Date

       It shall be a condition to Consummation of the Plan that the following conditions shall have
been satisfied or occur in conjunction with the occurrence of the Effective Date (or shall be waived
pursuant to Article IX.B of the Plan):

        1.     the Bankruptcy Court shall have entered the Confirmation Order, which shall be
materially consistent with the Restructuring Support Agreement and otherwise reasonably
acceptable to the Debtors and the Requisite Consenting Creditors, shall not have been stayed, and
shall authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan;

          2.        the Restructuring Support Agreement shall remain in full force and effect.

        3.      the Plan Supplement and all material schedules, documents, and exhibits contained
therein shall have been filed in a manner consistent in all material respects with the Restructuring
Support Agreement and the Plan;

       4.       in the event of a Purchase Transaction, all conditions precedent to the closing of
such sale under the Acquisition Agreement, other than the effectiveness of the Plan, shall have
been satisfied or waived in accordance with the terms thereof;

          5.   all necessary actions, documents, certificates, and agreements necessary to
implement the Plan on the Effective Date shall have been effected or executed and delivered to the
required parties;

       6.     the Professional Fee Escrow shall have been established and funded in Cash in
accordance with Article II.C.2 of the Plan; and

        7.      the Debtors shall have obtained all governmental authorizations, consents,
approvals, or rulings that are necessary to implement and effectuate the Plan, including but not
limited to the Rights Offering, the Exit Term Loan Facility, and the Restructuring Transactions;

provided, that, notwithstanding when a condition precedent to the Effective Date occurs, for
purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously
with the other conditions precedent to the Effective Date; provided, further, that to the extent a
condition precedent (a “Prerequisite Condition”) may be required to occur prior to another
condition precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite
Condition shall be deemed to have occurred immediately prior to the Subsequent Condition
regardless of when such Prerequisite Condition or Subsequent Condition shall have occurred.

B.        Waiver of Conditions

       The conditions to the Effective Date of the Plan set forth in this Article IX may be waived
only by the Debtors, with the consent of the Requisite Consenting Creditors (such consent not to



                                                    59
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO        Doc 1231       Filed 11/16/20    Page 64 of 72




be unreasonably withheld), as applicable, without notice, leave, or order of the Bankruptcy Court
or any formal action other than proceedings to confirm or consummate the Plan, subject to the
terms of the Bankruptcy Code and the Bankruptcy Rules.

C.        Substantial Consummation

       “Substantial consummation” of the Plan, as defined by section 1101(2) of the Bankruptcy
Code, shall be deemed to occur on the Effective Date.

D.        Effect of Non-Occurrence of Conditions to the Effective Date

        If the Effective Date does not occur, the Plan shall be null and void in all respects and
nothing contained in the Plan or the Disclosure Statement shall (i) constitute a waiver or release
of any Claims by or Claims against or Interests in the Debtors; (ii) prejudice in any manner the
rights of the Debtors, any Holders of a Claim or Interest, or any other Entity; or (iii) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims or
Interests, or any other Entity in any respect.

                                            ARTICLE X.
           MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.        Modification and Amendments

         The Debtors, with the consent of (i) the Requisite Consenting Creditors (which consent
shall not be unreasonably withheld, conditioned, or delayed), (ii) solely with respect to matters
affecting the DIP Agent and/or the DIP Lenders, the Required DIP Lenders (such consent not to
be unreasonably withheld, conditioned, or delayed), and (iii) solely with respect to matters
affecting the Prepetition Agent, the Prepetition Agent (such consent not to be unreasonably
withheld, conditioned, or delayed), as applicable, reserve the right to modify the Plan and seek
confirmation of the Plan consistent with the Bankruptcy Code and the Bankruptcy Rules and, as
appropriate, not resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019, and those
restrictions on modifications set forth in the Plan, the Debtors, with the consent of (a) the Requisite
Consenting Creditors (which consent shall not be unreasonably withheld, conditioned, or delayed),
(b) solely with respect to matters affecting the DIP Agent and/or the DIP Lenders, the Required
DIP Lenders (such consent not to be unreasonably withheld, conditioned, or delayed), and (c)
solely with respect to matters affecting the Prepetition Agent, the Prepetition Agent (such consent
not to be unreasonably withheld, conditioned, or delayed), as applicable, expressly reserve their
rights to alter, amend, or modify materially the Plan one or more times after Confirmation and, to
the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or
modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan,
the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry
out the purposes and intent of the Plan. Notwithstanding the foregoing, any modifications to the
Plan with respect to the Warrants or the treatment of General Unsecured Claims under the Plan
shall constitute a material modification of the Plan and require the consent of the Creditors’
Committee (such consent not to be unreasonably withheld) with respect to any such modification




                                                  60
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO       Doc 1231       Filed 11/16/20    Page 65 of 72




of the Plan before Confirmation and shall be subject to the requirements set forth in section 1127
of the Bankruptcy Code and Bankruptcy Rule 3019.

B.        Effect of Confirmation on Modifications

       Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy Rule
3019.

C.        Revocation or Withdrawal of the Plan

        The Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation
Date. If the Debtors revoke or withdraw the Plan or if confirmation and consummation of the Plan
do not occur, then (i) the Plan shall be null and void in all respects; (ii) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount certain of any
Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts
or Unexpired Leases effected by the Plan, and any document or agreement executed pursuant to
the Plan, shall be deemed null and void; and (iii) nothing contained in the Plan shall (a) constitute
a waiver or release of any Claims or Interests, (b) prejudice in any manner the rights of the Debtors
or any other Entity, including the Holders of Claims or the non-Debtor subsidiaries, or
(c) constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors or
any other Entity.

                                           ARTICLE XI.
                               RETENTION OF JURISDICTION

       Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over the
Chapter 11 Cases and all matters arising out of, or related to, the Chapter 11 Cases and the Plan,
including jurisdiction to:

        1.      Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Claim and the resolution of any and all objections to
the secured or unsecured status, priority, amount, or Allowance of Claims or Interests; provided,
that for the avoidance of doubt, the Bankruptcy Court’s retention of jurisdiction with respect to
such matters shall not preclude the Debtors or the Reorganized Company, as applicable, from
seeking relief from any other court, tribunal, or other legal forum of competent jurisdiction with
respect to such matters;

          2.   decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

          3.  resolve any matters related to (i) the assumption or assumption and assignment of
any Executory Contract or Unexpired Lease to which a Debtor is a party or with respect to which
a Debtor may be liable in any manner (whether through amendment of the Assumption Schedule


                                                 61
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO          Doc 1231       Filed 11/16/20    Page 66 of 72




or Rejection Schedule or otherwise) and to hear, determine, and, if necessary, liquidate, any Claims
arising therefrom, including Claims related to the rejection of an Executory Contract or Unexpired
Lease, cure costs pursuant to section 365 of the Bankruptcy Code, or any other matter related to
such Executory Contract or Unexpired Lease and (ii) any dispute regarding whether a contract or
lease is or was executory or unexpired;

          4.        adjudicate controversies, if any, with respect to distributions to Holders of Allowed
Claims;

          5.    adjudicate, decide, or resolve any motions, adversary proceedings, contested, or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

        6.     adjudicate, decide, or resolve any and all matters related to Causes of Action related
to the Chapter 11 Cases;

      7.     adjudicate, decide, or resolve any and all matters related to section 1141 of the
Bankruptcy Code;

        8.      enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and all contracts, instruments, releases,
injunctions, indentures, and other agreements or documents created in connection with the Plan or
the Disclosure Statement;

          9.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
in connection with the consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

       10.    issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any Entity with consummation or
enforcement of the Plan;

          11.   resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the settlements, compromises, discharges, releases, injunctions, exculpations, and other
provisions contained in Article VIII of the Plan and enter such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;

        12.    resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of distributions and the recovery of additional amounts owed by the
Holder of a Claim or Interest for amounts not timely repaid pursuant to Article VI.I of the Plan;

          13.  enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason modified, stayed, reversed, revoked, or vacated;

          14.  determine any other matters that may arise in connection with or relate to the Plan,
the Disclosure Statement, the Confirmation Order, or the Plan Supplement;




                                                     62
WEIL:\97709211\1\78028.0003
                Case 20-11558-KBO         Doc 1231       Filed 11/16/20   Page 67 of 72




          15.  adjudicate any and all disputes arising from or relating to distributions under the
Plan or any transactions contemplated therein;

          16.   consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order, in
each case, in accordance with the Restructuring Support Agreement;

       17.     determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;

          18.  hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code (including the expedited determination
of taxes under section 505(b) of the Bankruptcy Code);

        19.     hear and determine matters concerning exemptions from state and federal
registration requirements in accordance with section 1145 of the Bankruptcy Code;

        20.    hear and determine all disputes involving the existence, nature, or scope of the
release provisions set forth in the Plan;

          21.       enforce all orders previously entered by the Bankruptcy Court;

          22.       hear any other matter not inconsistent with the Bankruptcy Code and the Judicial
Code;

          23.       enter an order concluding or closing the Chapter 11 Cases;

          24.       recover all assets of the Debtors and property of the Debtors’ Estates, wherever
located, and

          25.   enforce the compromise, settlement, discharge, injunction, release, and exculpation
provisions set forth in Article VIII of the Plan.

Notwithstanding the foregoing, the Bankruptcy Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement that have a jurisdictional, forum
selection, or dispute resolution clause that refers disputes to a different court, and any disputes
concerning documents contained in the Plan Supplement that contain such clauses shall be
governed in accordance with the provisions of such documents.

                                             ARTICLE XII.
                                  MISCELLANEOUS PROVISIONS

A.        Immediate Binding Effect

        Subject to Article IX.A of the Plan and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, on the Effective Date, upon the effectiveness of the Plan, the terms
of the Plan, the Plan Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors and the Reorganized Company, as applicable,



                                                    63
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO        Doc 1231       Filed 11/16/20     Page 68 of 72




and any and all Holders of Claims or Interests (regardless of whether the Holders of such Claims
or Interests are deemed to have accepted or rejected the Plan), all Entities that are parties to or are
subject to the settlements, compromises, releases, and injunctions described in the Plan, each
Entity acquiring property under the Plan, the Confirmation Order and any and all non-Debtor
parties to Executory Contracts and Unexpired Leases with the Debtors. All Claims shall be as
fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether any
Holder of a Claim or debt has voted on the Plan.

B.        Additional Documents

        On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. The Debtors and all Holders of Claims or Interests
receiving distributions pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.

C.        Payment of Statutory Fees

        All fees due and payable pursuant to section 1930(a) of the Judicial Code prior to the
Effective Date shall be paid by the Debtors in full in Cash on the Effective Date. On and after the
Effective Date, the Reorganized Company shall pay any and all such fees in full in Cash when due
and payable and shall file with the Bankruptcy Court quarterly reports in a form reasonably
acceptable to the U.S. Trustee. Each Debtor shall remain obligated to pay quarterly fees to the
U.S. Trustee until the earliest of that particular Debtor’s case being closed, dismissed, or converted
to a case under chapter 7 of the Bankruptcy Code. Notwithstanding anything to the contrary herein,
the U.S. Trustee shall not be required to file a Proof of Claim or any other request for payment of
quarterly fees.

D.        Reservation of Rights

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order in accordance with Article IX.A of the Plan.
Neither the Plan, any statement or provision contained in the Plan, nor any action taken or not
taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order,
or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
any Debtor or any other party, including the Released Parties, with respect to the Holders of Claims
or Interests or any other matter prior to the Effective Date.

E.        Successors and Assigns

       The rights, benefits, and obligations of any Entity named or referred to in the Plan or the
Confirmation Order shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign, Affiliate, Related Party, officer, director, manager, agent,
representative, attorney, beneficiaries, or guardian, if any, of each Entity.




                                                  64
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO     Doc 1231       Filed 11/16/20    Page 69 of 72




F.        Service of Documents

        Any pleading, notice, or other document required by the Plan to be served on or delivered
to the Debtors or Reorganized Company and the Ad Hoc Group shall be served on:

          Debtors:                                  24 Hour Fitness Worldwide, Inc.
                                                    12647 Alcosta Boulevard
                                                    Suite 500
                                                    San Ramon, California 94583
                                                    Attn: Dean Myatt, Esq.
                                                    dmyatt@24hourfit.com

                                                    with copies to:

          Counsel to Debtors:                       Weil, Gotshal & Manges LLP
                                                    767 Fifth Avenue
                                                    New York, New York 10153
                                                    Attn: Ray C. Schrock, P.C., Ryan Preston
                                                    Dahl, Kevin Bostel, and Kyle R. Satterfield
                                                    Ray.Schrock@weil.com
                                                    Ryan.Dahl@weil.com
                                                    Kevin.Bostel@weil.com
                                                    Kyle.Satterfield@weil.com

                                                    - and -

                                                    Pachulski Stang Ziehl & Jones LLP
                                                    919 North Market Street
                                                    17th Floor
                                                    Wilmington, Delaware 19801
                                                    Attn: Laura Davis Jones, Timothy P. Cairns,
                                                    and Peter J. Keane
                                                    LJones@pszjlaw.com
                                                    TCairns@pszjlaw.com
                                                    PKeane@pszjlaw.com


          Counsel to the                            O’Melveny & Myers LLP
          Ad Hoc Group:                             7 Times Square
                                                    New York, New York 10036
                                                    Attn: John J. Rapisardi, Daniel S. Shamah,
                                                    and Diana Perez
                                                    JRapisardi@omm.com
                                                    DShamah@omm.com
                                                    DPerez@omm.com

                                                    - and -



                                               65
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO         Doc 1231    Filed 11/16/20    Page 70 of 72




                                                     Richards, Layton & Finger, P.A.
                                                     One Rodney Square
                                                     920 North King Street
                                                     Wilmington, Delaware 19801
                                                     Attn: Mark D. Collins, Michael J. Merchant,
                                                     and David T. Queroli
                                                     collins@rlf.com
                                                     merchant@rlf.com
                                                     queroli@rlf.com

          Counsel to the                             Cooley LLP
          Creditors’ Committee:                      55 Hudson Yards
                                                     New York, New York 10001
                                                     Attn: Cathy Hershcopf, Michael Klein, and
                                                     Lauren A. Reichardt
                                                     CHershcopf @cooley.com
                                                     MKlein@cooley.com
                                                     LReichardt@cooley.com

                                                     - and -

                                                     Morris James LLP
                                                     500 Delaware Avenue, Suite 1500
                                                     Wilmington, Delaware 19801
                                                     Attn: Eric J. Monzo and Brya M. Keilson
                                                     emonzo@morrisjames.com
                                                     bkeilson@morrisjames.com

G.        Term of Injunctions or Stays

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any
order of the Bankruptcy Court and extant on the Confirmation Date (excluding any injunctions or
stays contained in the Plan or the Confirmation Order) shall remain in full force and effect until
the Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.

H.        Entire Agreement

       The Plan, Plan Supplement, Confirmation Order, and the Restructuring Support Agreement
(assumption of which agreements is approved by the Confirmation Order) supersede all previous
and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan
and Confirmation Order.




                                                66
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO        Doc 1231      Filed 11/16/20     Page 71 of 72




I.        Nonseverability of Plan Provisions

        If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court
to be invalid, void, or unenforceable, at the request of the Debtors with the consent of the Requisite
Consenting Creditors (such consent not to be unreasonably withheld), which request shall be
consistent with the terms of the Restructuring Support Agreement, the Bankruptcy Court shall
have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void or unenforceable, and such terms or provision shall then be applicable as altered
or interpreted provided that any such alteration or interpretation shall be reasonably acceptable to
(x) the Debtors and (y) the Requisite Consenting Creditors. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is (i) valid and enforceable
pursuant to its terms; (ii) integral to the Plan and may not be deleted or modified without consent
(such consent not to be unreasonably withheld, conditioned, or delayed) from (x) the Debtors and
(y) the Requisite Consenting Creditors; and (iii) nonseverable and mutually dependent.

J.        Dissolution of Committee

       On the Effective Date, any official committees appointed in the Chapter 11 Cases,
including the Creditors’ Committee, shall dissolve; provided that following the Effective Date,
any such committees, including the Creditors’ Committee, shall continue in existence solely for
the purpose of filing and prosecuting applications for allowance of Professional Fee Claims. Upon
the dissolution of any official committees appointed in the Chapter 11 Cases, including the
Creditors’ Committee, such committee members and their respective Professionals shall cease to
have any duty, obligation, or role arising from or related to the Chapter 11 Cases and shall be
released and discharged from all rights and duties from or related to the Chapter 11 Cases.

K.        Expedited Tax Determination

       The Debtors and Reorganized Debtors may request an expedited determination of taxes
under section 505(b) of the Bankruptcy Code for all returns filed or to be filed for or on behalf of
the Debtors for all taxable periods ending after the Petition Date through the Effective Date.




                                                 67
WEIL:\97709211\1\78028.0003
               Case 20-11558-KBO   Doc 1231       Filed 11/16/20   Page 72 of 72




Respectfully submitted, as of November 16, 2020

                                          24 Hour Holdings II LLC
                                          24 Hour Fitness Worldwide, Inc.
                                          24 Hour Fitness United States, Inc.
                                          24 Hour Fitness USA, Inc.
                                          24 Hour Fitness Holdings LLC
                                          24 San Francisco LLC
                                          24 New York LLC
                                          24 Denver LLC
                                          RS FIT Holdings LLC
                                          RS FIT CA LLC
                                          RS FIT NW LLC

                                          By:       /s/ Daniel Hugo
                                          Name:     Daniel Hugo
                                          Title:    Authorized Officer




                                             68
WEIL:\97709211\1\78028.0003
